Execution Copy
Exhibit 10.1




AMENDMENT NO. 1 TO
TERM LOAN CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is being
executed and delivered as of July 18, 2017 by and among Global Brass and Copper,
Inc. (the “Borrower”), Global Brass and Copper Holdings, Inc. (“Holdings”), the
other Loan Parties party hereto, JPMorgan Chase Bank, N.A. (“JPMCB”), as
administrative agent (in such capacity, the “Administrative Agent”) under the
below-defined Credit Agreement, and the Lenders party to the Credit Agreement.
All capitalized terms used herein without definition shall have the same
meanings as set forth in the below-defined Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, certain of the Loan Parties, the Lenders, and
the Administrative Agent are party to that certain Term Loan Credit Agreement,
dated as of July 18, 2016 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”, and as amended hereby, the “Credit Agreement”);
WHEREAS, the Loan Parties have requested that the Lenders and the Administrative
Agent amend the Existing Credit Agreement in certain respects; and
WHEREAS, the Lenders and the Administrative Agent have agreed to amend the
Existing Credit Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
1.    Amendment. Subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Existing Credit Agreement is hereby amended as
follows:
(a)    the Existing Credit Agreement is hereby amended to read as set forth in
Exhibit A hereto; and
(b)    Exhibit D to the Existing Credit Agreement is hereby amended in its
entirety pursuant to the corresponding Exhibit set forth in Annex I hereto.
2.    Condition of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent:
(a)    the Administrative Agent shall have received counterparts of this
Amendment duly executed by the Loan Parties and the Lenders required to execute
and deliver this Amendment in order to give effect hereto;
(b)     the Loan Parties shall have entered into Amendment No. 1 to the ABL
Credit Agreement (the “ABL Amendment”), and such ABL Amendment shall be in full
force and effect, upon terms and conditions reasonably satisfactory to the
Administrative Agent; and




--------------------------------------------------------------------------------



(c)     all of JPMCB’s and the Administrative Agent’s reasonable and documented
accrued costs, fees and out-of-pocket expenses through the date hereof, in each
case owing by any Loan Party to the Administrative Agent or JPMCB, shall have
been fully paid.
3.    Representation and Warranties. Each Loan Party hereby represents and
warrants that (i) this Amendment and the Existing Credit Agreement as amended
hereby constitute its legal, valid and binding obligation and are enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; (ii) all
of the representations and warranties of such Loan Party set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects) and (iii) no Default has
occurred and is continuing on and as of the date hereof.
4.    Effect on the Credit Agreement and Other Loan Documents;
Reaffirmation.    
(a)    Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.
(b)    Except as expressly set forth herein, (i) the execution, delivery and
effectiveness of this Amendment shall neither operate as a waiver of any rights,
power or remedy of the Administrative Agent or the Lenders under the Credit
Agreement or any other documents executed in connection with the Credit
Agreement, nor constitute a waiver of any provision of the Credit Agreement nor
any other document executed in connection therewith and (ii) the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith and are hereby ratified and confirmed.
(c)    Each Loan Party affirms its duties and obligations under each Loan
Document to which it is a party (including, without limitation, the Guaranty set
forth in Article X of the Credit Agreement).
5.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
6.    Costs and Expenses. The Loan Parties, jointly and severally, agree to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the preparation,
negotiation and execution of this Amendment.


2





--------------------------------------------------------------------------------



7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
on any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A facsimile
copy or other electronic image (e.g., “PDF” or “TIF” via electronic mail) of any
signature hereto shall have the same effect as the original thereof.
9.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.
10.    Cashless Settlement. Each of the undersigned Lenders agrees to roll over
all of its outstanding Loans on the date hereof pursuant to a cashless
settlement mechanism approved by the Borrower and the Administrative Agent.
[Signature Pages Follow]


3





--------------------------------------------------------------------------------




    signaturepagestlbpage001.jpg [signaturepagestlbpage001.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage002.jpg [signaturepagestlbpage002.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage003.jpg [signaturepagestlbpage003.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage004.jpg [signaturepagestlbpage004.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage005.jpg [signaturepagestlbpage005.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage006.jpg [signaturepagestlbpage006.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage007.jpg [signaturepagestlbpage007.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage008.jpg [signaturepagestlbpage008.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage009.jpg [signaturepagestlbpage009.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage010.jpg [signaturepagestlbpage010.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage011.jpg [signaturepagestlbpage011.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage012.jpg [signaturepagestlbpage012.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage013.jpg [signaturepagestlbpage013.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage014.jpg [signaturepagestlbpage014.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage015.jpg [signaturepagestlbpage015.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage016.jpg [signaturepagestlbpage016.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage017.jpg [signaturepagestlbpage017.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage018.jpg [signaturepagestlbpage018.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage019.jpg [signaturepagestlbpage019.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage020.jpg [signaturepagestlbpage020.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage021.jpg [signaturepagestlbpage021.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage022.jpg [signaturepagestlbpage022.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage023.jpg [signaturepagestlbpage023.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage024.jpg [signaturepagestlbpage024.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage025.jpg [signaturepagestlbpage025.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage026.jpg [signaturepagestlbpage026.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage027.jpg [signaturepagestlbpage027.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage028.jpg [signaturepagestlbpage028.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage029.jpg [signaturepagestlbpage029.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage030.jpg [signaturepagestlbpage030.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage031.jpg [signaturepagestlbpage031.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage032.jpg [signaturepagestlbpage032.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage033.jpg [signaturepagestlbpage033.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage034.jpg [signaturepagestlbpage034.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage035.jpg [signaturepagestlbpage035.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage036.jpg [signaturepagestlbpage036.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage037.jpg [signaturepagestlbpage037.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage038.jpg [signaturepagestlbpage038.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage039.jpg [signaturepagestlbpage039.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage040.jpg [signaturepagestlbpage040.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage041.jpg [signaturepagestlbpage041.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage042.jpg [signaturepagestlbpage042.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage043.jpg [signaturepagestlbpage043.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage044.jpg [signaturepagestlbpage044.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage045.jpg [signaturepagestlbpage045.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage046.jpg [signaturepagestlbpage046.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage047.jpg [signaturepagestlbpage047.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage048.jpg [signaturepagestlbpage048.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage049.jpg [signaturepagestlbpage049.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage050.jpg [signaturepagestlbpage050.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage051.jpg [signaturepagestlbpage051.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage052.jpg [signaturepagestlbpage052.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage053.jpg [signaturepagestlbpage053.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage054.jpg [signaturepagestlbpage054.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage055.jpg [signaturepagestlbpage055.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage056.jpg [signaturepagestlbpage056.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage057.jpg [signaturepagestlbpage057.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage058.jpg [signaturepagestlbpage058.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage059.jpg [signaturepagestlbpage059.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage060.jpg [signaturepagestlbpage060.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage061.jpg [signaturepagestlbpage061.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage062.jpg [signaturepagestlbpage062.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage063.jpg [signaturepagestlbpage063.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage064.jpg [signaturepagestlbpage064.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage065.jpg [signaturepagestlbpage065.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage066.jpg [signaturepagestlbpage066.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage067.jpg [signaturepagestlbpage067.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage068.jpg [signaturepagestlbpage068.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage069.jpg [signaturepagestlbpage069.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage070.jpg [signaturepagestlbpage070.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage071.jpg [signaturepagestlbpage071.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage072.jpg [signaturepagestlbpage072.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage073.jpg [signaturepagestlbpage073.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage074.jpg [signaturepagestlbpage074.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage075.jpg [signaturepagestlbpage075.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage076.jpg [signaturepagestlbpage076.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage077.jpg [signaturepagestlbpage077.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage078.jpg [signaturepagestlbpage078.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage079.jpg [signaturepagestlbpage079.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage080.jpg [signaturepagestlbpage080.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage081.jpg [signaturepagestlbpage081.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage082.jpg [signaturepagestlbpage082.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage083.jpg [signaturepagestlbpage083.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage084.jpg [signaturepagestlbpage084.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage085.jpg [signaturepagestlbpage085.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage086.jpg [signaturepagestlbpage086.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage087.jpg [signaturepagestlbpage087.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage088.jpg [signaturepagestlbpage088.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage089.jpg [signaturepagestlbpage089.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage090.jpg [signaturepagestlbpage090.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage091.jpg [signaturepagestlbpage091.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage092.jpg [signaturepagestlbpage092.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage093.jpg [signaturepagestlbpage093.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage094.jpg [signaturepagestlbpage094.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage095.jpg [signaturepagestlbpage095.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage096.jpg [signaturepagestlbpage096.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage097.jpg [signaturepagestlbpage097.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage098.jpg [signaturepagestlbpage098.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage099.jpg [signaturepagestlbpage099.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage100.jpg [signaturepagestlbpage100.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage101.jpg [signaturepagestlbpage101.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage102.jpg [signaturepagestlbpage102.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage103.jpg [signaturepagestlbpage103.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage104.jpg [signaturepagestlbpage104.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage105.jpg [signaturepagestlbpage105.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage106.jpg [signaturepagestlbpage106.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage107.jpg [signaturepagestlbpage107.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage108.jpg [signaturepagestlbpage108.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage109.jpg [signaturepagestlbpage109.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage110.jpg [signaturepagestlbpage110.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage111.jpg [signaturepagestlbpage111.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage112.jpg [signaturepagestlbpage112.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage113.jpg [signaturepagestlbpage113.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage114.jpg [signaturepagestlbpage114.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage115.jpg [signaturepagestlbpage115.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage116.jpg [signaturepagestlbpage116.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage117.jpg [signaturepagestlbpage117.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage118.jpg [signaturepagestlbpage118.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage119.jpg [signaturepagestlbpage119.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage120.jpg [signaturepagestlbpage120.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage121.jpg [signaturepagestlbpage121.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage122.jpg [signaturepagestlbpage122.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage123.jpg [signaturepagestlbpage123.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage124.jpg [signaturepagestlbpage124.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage125.jpg [signaturepagestlbpage125.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage126.jpg [signaturepagestlbpage126.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage127.jpg [signaturepagestlbpage127.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage128.jpg [signaturepagestlbpage128.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage129.jpg [signaturepagestlbpage129.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage130.jpg [signaturepagestlbpage130.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage131.jpg [signaturepagestlbpage131.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage132.jpg [signaturepagestlbpage132.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage133.jpg [signaturepagestlbpage133.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage134.jpg [signaturepagestlbpage134.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage135.jpg [signaturepagestlbpage135.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage136.jpg [signaturepagestlbpage136.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage137.jpg [signaturepagestlbpage137.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage138.jpg [signaturepagestlbpage138.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage139.jpg [signaturepagestlbpage139.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage140.jpg [signaturepagestlbpage140.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage141.jpg [signaturepagestlbpage141.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage142.jpg [signaturepagestlbpage142.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage143.jpg [signaturepagestlbpage143.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage144.jpg [signaturepagestlbpage144.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage145.jpg [signaturepagestlbpage145.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage146.jpg [signaturepagestlbpage146.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage147.jpg [signaturepagestlbpage147.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage148.jpg [signaturepagestlbpage148.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage149.jpg [signaturepagestlbpage149.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage150.jpg [signaturepagestlbpage150.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage151.jpg [signaturepagestlbpage151.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage152.jpg [signaturepagestlbpage152.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage153.jpg [signaturepagestlbpage153.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage154.jpg [signaturepagestlbpage154.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage155.jpg [signaturepagestlbpage155.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage156.jpg [signaturepagestlbpage156.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage157.jpg [signaturepagestlbpage157.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage158.jpg [signaturepagestlbpage158.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage159.jpg [signaturepagestlbpage159.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage160.jpg [signaturepagestlbpage160.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage161.jpg [signaturepagestlbpage161.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage162.jpg [signaturepagestlbpage162.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage163.jpg [signaturepagestlbpage163.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage164.jpg [signaturepagestlbpage164.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage165.jpg [signaturepagestlbpage165.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage166.jpg [signaturepagestlbpage166.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage167.jpg [signaturepagestlbpage167.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage168.jpg [signaturepagestlbpage168.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage169.jpg [signaturepagestlbpage169.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage170.jpg [signaturepagestlbpage170.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage171.jpg [signaturepagestlbpage171.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage172.jpg [signaturepagestlbpage172.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage173.jpg [signaturepagestlbpage173.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage174.jpg [signaturepagestlbpage174.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage175.jpg [signaturepagestlbpage175.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage176.jpg [signaturepagestlbpage176.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage177.jpg [signaturepagestlbpage177.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage178.jpg [signaturepagestlbpage178.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage179.jpg [signaturepagestlbpage179.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage180.jpg [signaturepagestlbpage180.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage181.jpg [signaturepagestlbpage181.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage182.jpg [signaturepagestlbpage182.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage183.jpg [signaturepagestlbpage183.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage184.jpg [signaturepagestlbpage184.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage185.jpg [signaturepagestlbpage185.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage186.jpg [signaturepagestlbpage186.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage187.jpg [signaturepagestlbpage187.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage188.jpg [signaturepagestlbpage188.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage189.jpg [signaturepagestlbpage189.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage190.jpg [signaturepagestlbpage190.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage191.jpg [signaturepagestlbpage191.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage192.jpg [signaturepagestlbpage192.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage193.jpg [signaturepagestlbpage193.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage194.jpg [signaturepagestlbpage194.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage195.jpg [signaturepagestlbpage195.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage196.jpg [signaturepagestlbpage196.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage197.jpg [signaturepagestlbpage197.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage198.jpg [signaturepagestlbpage198.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage199.jpg [signaturepagestlbpage199.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage200.jpg [signaturepagestlbpage200.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage201.jpg [signaturepagestlbpage201.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage202.jpg [signaturepagestlbpage202.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage203.jpg [signaturepagestlbpage203.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage204.jpg [signaturepagestlbpage204.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage205.jpg [signaturepagestlbpage205.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage206.jpg [signaturepagestlbpage206.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage207.jpg [signaturepagestlbpage207.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage208.jpg [signaturepagestlbpage208.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage209.jpg [signaturepagestlbpage209.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage210.jpg [signaturepagestlbpage210.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage211.jpg [signaturepagestlbpage211.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage212.jpg [signaturepagestlbpage212.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage213.jpg [signaturepagestlbpage213.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage214.jpg [signaturepagestlbpage214.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage215.jpg [signaturepagestlbpage215.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage216.jpg [signaturepagestlbpage216.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage217.jpg [signaturepagestlbpage217.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage218.jpg [signaturepagestlbpage218.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage219.jpg [signaturepagestlbpage219.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage220.jpg [signaturepagestlbpage220.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage221.jpg [signaturepagestlbpage221.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage222.jpg [signaturepagestlbpage222.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage223.jpg [signaturepagestlbpage223.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage224.jpg [signaturepagestlbpage224.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage225.jpg [signaturepagestlbpage225.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage226.jpg [signaturepagestlbpage226.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage227.jpg [signaturepagestlbpage227.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage228.jpg [signaturepagestlbpage228.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage229.jpg [signaturepagestlbpage229.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage230.jpg [signaturepagestlbpage230.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage231.jpg [signaturepagestlbpage231.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage232.jpg [signaturepagestlbpage232.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage233.jpg [signaturepagestlbpage233.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage234.jpg [signaturepagestlbpage234.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage235.jpg [signaturepagestlbpage235.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage236.jpg [signaturepagestlbpage236.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage237.jpg [signaturepagestlbpage237.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage238.jpg [signaturepagestlbpage238.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage239.jpg [signaturepagestlbpage239.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage240.jpg [signaturepagestlbpage240.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage241.jpg [signaturepagestlbpage241.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage242.jpg [signaturepagestlbpage242.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage243.jpg [signaturepagestlbpage243.jpg]




--------------------------------------------------------------------------------



signaturepagestlbpage244.jpg [signaturepagestlbpage244.jpg]










--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




EXHIBIT A


Conformed Credit Agreement


Attached





--------------------------------------------------------------------------------





Exhibit A
 



globalbrassamendmentnimage12.jpg [globalbrassamendmentnimage12.jpg]


TERM LOAN CREDIT AGREEMENT


dated as of




July 18, 2016


and amended as of July 18, 2017




among




GLOBAL BRASS AND COPPER, INC.,
as the Borrower


GLOBAL BRASS AND COPPER HOLDINGS, INC.,
as Holdings


The Loan Guarantors Party Hereto


The Lenders Party Hereto


BANK OF AMERICA, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION and DEUTSCHE BANK
SECURITIES INC., as Co-Syndication Agents


BRANCH BANKING AND TRUST COMPANY, KEYBANK NATIONAL ASSOCIATION and WILLIAM BLAIR
& COMPANY, L.L.C.,
as Co-Documentation Agents


and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC and DEUTSCHE BANK SECURITIES INC.
as Joint Bookrunners and Joint Lead Arrangers














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page


ARTICLE I - Definitions
1


SECTION 1.01. Defined Terms
1


SECTION 1.02. Classification of Loans and Borrowings.
36


SECTION 1.03. Terms Generally.
36


SECTION 1.04. Accounting Terms; GAAP
37


SECTION 1.05. Pro Forma Adjustments for Acquisitions and dispositions
37


SECTION 1.06. Status of Obligations
38


ARTICLE II – The Credits
38


SECTION 2.01. Commitments
38


SECTION 2.02. Loans and Borrowings
39


SECTION 2.03. Requests for Borrowings
39


SECTION 2.04. [Reserved].
40


SECTION 2.05. [Reserved].
40


SECTION 2.06. [Reserved].
40


SECTION 2.07. Funding of Borrowings.
40


SECTION 2.08. Interest Elections.
40


SECTION 2.09. Termination of Commitments
42


SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
42


SECTION 2.11. Prepayment of Loans
43


SECTION 2.12. Fees.
46


SECTION 2.13. Interest
47


SECTION 2.14. Alternate Rate of Interest.
47


SECTION 2.15. Increased Costs.
48


SECTION 2.16. Break Funding Payments.
49


SECTION 2.17. Withholding of Taxes; Gross-Up.
49


SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
53


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
55


SECTION 2.20. Defaulting Lenders.
56


SECTION 2.21. Returned Payments
56


SECTION 2.22. Banking Services and Swap Agreements
56


SECTION 2.23. Incremental Credit Extensions
57


SECTION 2.24. Extensions of Loans
60


ARTICLE III – Representations and Warranties
62


SECTION 3.01. Organization; Powers
62


SECTION 3.02. Authorization; Enforceability
62


SECTION 3.03. Governmental Approvals; No Conflicts.
63


SECTION 3.04. Financial Condition; No Material Adverse Change
63


SECTION 3.05. Properties
63


SECTION 3.06. Litigation and Environmental Matters.
63


SECTION 3.07. Compliance with Laws and Agreements.
64


SECTION 3.08. Investment Company Status.
64


 
 





--------------------------------------------------------------------------------





SECTION 3.09. Taxes.
64


SECTION 3.10. ERISA
64


SECTION 3.11. Disclosure.
64


SECTION 3.12. Material Contracts
65


SECTION 3.13. Solvency.
65


SECTION 3.14. Insurance.
65


SECTION 3.15. Capitalization and Subsidiaries.
65


SECTION 3.16. Security Interest in Collateral
66


SECTION 3.17. Employment Matters
66


SECTION 3.18. Federal Reserve Regulations
66


SECTION 3.19. Use of Proceeds
66


SECTION 3.20. No Burdensome Restrictions
66


SECTION 3.21. Anti-Corruption Laws and Sanctions
66


SECTION 3.22. EEA Financial Institutions
66


SECTION 3.23. Status as Senior Debt
67


SECTION 3.24. No Default
67


SECTION 3.25. Business of Holdings
67


ARTICLE IV - Conditions
67


SECTION 4.01. Effective Date
67


SECTION 4.02. Each Credit Event.
71


ARTICLE V – Affirmative Covenants
71


SECTION 5.01. Financial Statements and Other Information
71


SECTION 5.02. Notices of Material Events.
73


SECTION 5.03. Existence; Conduct of Business
74


SECTION 5.04. [Reserved].
75


SECTION 5.05. Maintenance of Properties
75


SECTION 5.06. Books and Records; Inspection Rights
75


SECTION 5.07. Compliance with Laws.
75


SECTION 5.08. Use of Proceeds.
75


SECTION 5.09. Accuracy of Information.
76


SECTION 5.10. Insurance.
76


SECTION 5.11. Casualty and Condemnation
76


SECTION 5.12. [Reserved]
76


SECTION 5.13. Maintenance of Ratings
77


SECTION 5.14. Additional Collateral; Further Assurances
77


SECTION 5.15. Post-Closing Matters
78


ARTICLE VI – Negative Covenants
78


SECTION 6.01. Indebtedness.
79


SECTION 6.02. Liens.
82


SECTION 6.03. Fundamental Changes.
84


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
85


SECTION 6.05. Asset Sales
87


SECTION 6.06. Sale and Leaseback Transactions
88


SECTION 6.07. Swap Agreements
89


SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
89


SECTION 6.09. Transactions with Affiliates.
90


SECTION 6.10. Restrictive Agreements.
91







--------------------------------------------------------------------------------





SECTION 6.11. Amendment of Material Documents
92


SECTION 6.13. Holding Company
92


ARTICLE VII – Events of Default
92


ARTICLE VIII – The Administrative Agent
95


SECTION 8.01. Appointment
96


SECTION 8.02. Rights as a Lender
96


SECTION 8.03. Duties and Obligations
96


SECTION 8.04. Reliance
97


SECTION 8.05. Actions through Sub-Agents
97


SECTION 8.06. Resignation
97


SECTION 8.07. Non-Reliance
98


SECTION 8.08. Other Agency Titles
98


SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties Bankruptcy; Credit Bidding
99


SECTION 8.10. Flood Laws
101


ARTICLE IX - Miscellaneous
101


SECTION 9.01. Notices
101


SECTION 9.02. Waivers; Amendments.
103


SECTION 9.03. Expenses; Indemnity; Damage Waiver.
107


SECTION 9.04. Successors and Assigns
108


SECTION 9.05. Survival
112


SECTION 9.06. Counterparts; Integration; Effectiveness.
112


SECTION 9.07. Severability
113


SECTION 9.08. Right of Setoff.
113


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
113


SECTION 9.10. WAIVER OF JURY TRIAL.
114


SECTION 9.11. Headings.
114


SECTION 9.12. Confidentiality.
114


SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
115


SECTION 9.14. USA PATRIOT Act.
116


SECTION 9.15. Disclosure
116


SECTION 9.16. Appointment for Perfection
116


SECTION 9.17. Interest Rate Limitation
117


SECTION 9.18. Marketing Consent
117


SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
117


SECTION 9.20. Intercreditor Agreement
118


SECTION 9.21. No Advisory or Fiduciary Responsibility
118


ARTICLE X – Loan Guaranty
119


SECTION 10.01. Guaranty.
119


SECTION 10.02. Guaranty of Payment
119


SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
119


SECTION 10.04. Defenses Waived.
120


SECTION 10.05. Rights of Subrogation
120


SECTION 10.06. Reinstatement; Stay of Acceleration.
121


SECTION 10.07. Information
121


SECTION 10.08. Termination
121


SECTION 10.09. [Reserved].
121







--------------------------------------------------------------------------------





SECTION 10.10. Maximum Liability
121


SECTION 10.11. Contribution
121


SECTION 10.12. Liability Cumulative
122


SECTION 10.13. Keepwell
123





SCHEDULES:
Commitment Schedule
Schedule 3.05 -- Properties
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Insurance
Schedule 3.15 -- Capitalization and Subsidiaries
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.04 -- Existing Investments
Schedule 6.09 -- Transactions with Affiliates
Schedule 6.10 -- Existing Restrictions



EXHIBITS:
Exhibit A-- Form of Assignment and Assumption
Exhibit B -- Form of Opinion of Loan Parties’ Counsel
Exhibit C – [Reserved]
Exhibit D -- Form of Compliance Certificate
Exhibit E -- Joinder Agreement
Exhibit F-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)











--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT dated as of July 18, 2016 (as it may be amended or
modified from time to time, this “Agreement”) among Global Brass and Copper,
Inc., as the Borrower, Global Brass and Copper Holdings, Inc., as Holdings, the
other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.


The parties hereto agree as follows:




ARTICLE I


Definitions





SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABL Administrative Agent” has the meaning set forth in the definition of ABL
Credit Agreement.


“ABL Credit Agreement” means that certain Credit Agreement, dated as of the date
hereof, by and among the Borrower, Holdings, the other loan parties party
thereto, the financial institutions party thereto as lenders and JPMCB, in its
capacity as administrative agent (in such capacity, the “ABL Administrative
Agent”), as amended, restated, supplemented or otherwise modified from time to
time to the extent not prohibited by the Intercreditor Agreement.


“ABL Loan Documents” means the ABL Credit Agreement, the Intercreditor Agreement
and any agreements (including, without limitation, any guarantee agreements or
security agreements), instruments and documents executed from time to time in
connection therewith, as the same may be amended, restated, supplemented or
otherwise modified from time to time to the extent not prohibited by the
Intercreditor Agreement.


“ABL Obligations” has the meaning set forth in the Intercreditor Agreement.


“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.


“ABL Loans” means the “Loans” as defined in the ABL Credit Agreement.


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.


“Acceptable Intercreditor Agreement” means the Intercreditor Agreement or
another intercreditor agreement that is reasonably satisfactory to the
Administrative Agent.




1







--------------------------------------------------------------------------------




“Account” has the meaning assigned to such term in the Security Agreement.


“Account Debtor” means any Person obligated on an Account.


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party or any
Subsidiary (a) acquires any going business or all or substantially all of the
assets of any Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.


“Additional Term Lender” mean any Lender with an Additional Term Loan Commitment
or an outstanding Additional Term Loan.


“Additional Term Loan Commitments” means any term commitment added pursuant to
Section 2.23, 2.24 and/or 9.02(f).


“Additional Term Loans” means any term loan added pursuant to Section 2.23, 2.24
and/or 9.02(f).


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greater of (a)
(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate and (b) 1.00% per annum.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and Affiliates), in its capacity as administrative agent for the Lenders
hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein and (d) 2.00% per
annum. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate,


2





--------------------------------------------------------------------------------




respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.


“Amendment No. 1” means Amendment No. 1 to Term Loan Credit Agreement, dated as
of July 18, 2017, by and among the Borrower, Holdings, the other Loan Parties
party thereto, the Lenders party thereto, and the Administrative Agent.


“Amendment No. 1 Effective Date” means July 18, 2017.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or any of its Affiliates from time to time
concerning or relating to bribery or corruption.


“Applicable Percentage” means, with respect to any Lender of any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Term Loan
Commitments of such Term Lender under the applicable Class and the denominator
of which is the aggregate outstanding principal amount of the Loans and unused
Term Commitments of all Term Lenders under the applicable Class.


“Applicable Rate” means, for any day occurring on or after the Amendment No. 1
Effective Date, (x) with respect to any Eurodollar Loan, 3.25% per annum, and
(y) with respect to any ABR Loan, 2.25% per annum.     
“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
    
“Available Amount” means, at any time, an amount equal to, without duplication:


(a)    the sum, without duplication, of:


(i)    $75,000,000; plus
(ii)    50% of the Net Income of the Loan Parties for the period (taken as one
accounting period) from the Effective Date to the end of Holdings’ most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, in the case such Net Income for such period is a
deficit, minus 100% of such deficit) at such time; plus


(iii)    the cumulative amount of cash and cash equivalent proceeds from (a) the
sale of Qualified Equity Interests of Holdings after the Effective Date and on
or prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as equity to the capital of the Borrower and (b)
the Qualified Equity Interests of Holdings issued upon conversion of
Indebtedness of


3





--------------------------------------------------------------------------------




the Borrower or the Subsidiary Guarantors owed to a Person other than a Loan
Party incurred after the Effective Date (in each case excluding any such
contribution by Borrower or any of the Subsidiary Guarantors); plus


(iv)    the aggregate amount of Declined Proceeds; plus


(v)    to the extent not included pursuant to clause (iii) above, an amount
equal to the aggregate amount of cash and the fair market value, as determined
in good faith by the Borrower, of marketable securities or other property
contributed to the capital of the Borrower after the Effective Date (excluding
any such contribution by any of the Loan Parties (other than Holdings)); minus


(b)    the sum, without duplication, of:


(i) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 6.08(a)(vii) and Restricted Debt Payments pursuant to Section
6.08(b)(v) after the Effective Date and on or prior to such time; plus


(ii) any amount of the Available Amount used to make investments pursuant to
Section 6.04(r) after the Effective Date and on or prior to such time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Banking Services” means each and any of the following bank services provided to
any Loan Party or its Subsidiaries by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards, (c)
merchant processing services, and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).


“Banking Services Obligations” means any and all obligations of the Loan Parties
or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee,


4





--------------------------------------------------------------------------------




administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.


“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.


“Board” means the Board of Governors of the Federal Reserve System of the U.S.


“Borrower” means Global Brass and Copper, Inc., a Delaware corporation.


“Borrowing” means Loans of the same Type and Class, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
    
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a capital expenditure on a consolidated statement of cash flows
of Holdings and its Subsidiaries prepared in accordance with GAAP.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“cash equivalents” means, as at any date of determination, (a) securities
(i) issued or directly and unconditionally guaranteed or insured as to interest
and principal by the U.S. government or (ii) issued by any agency or
instrumentality of the U.S., the obligations of which are backed by the full
faith and credit of the U.S., in each case maturing within one year after such


5





--------------------------------------------------------------------------------




date and, in each case, repurchase agreements and reverse repurchase agreements
relating thereto; (b) direct obligations issued by any state of the U.S., or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one year after such date and having, at the time of
the acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating organization) and, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-2 from S&P or at least P-2 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (d) deposits, money market deposits, time deposit accounts,
certificates of deposit or bankers’ acceptances (or similar instruments)
maturing within one year after such date and issued or accepted by any Lender or
by any bank or trust company organized under, or authorized to operate as a bank
or trust company under, the laws of the U.S., any state thereof or the District
of Columbia or any political subdivision thereof and that has capital and
surplus of not less than $500,000,000 and, in each case, repurchase agreements
and reverse repurchase agreements relating thereto; and (e) shares of any money
market mutual fund that has (i)  substantially all of its assets invested in the
types of investments referred to in clauses (a) through (d) above, (ii) net
assets of not less than $500,000,000 and (iii) a rating of at least A-2 from S&P
or at least P-2 from Moody’s.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding voting Equity Interests of Holdings; (b) Holdings shall cease to
beneficially own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens granted under the Loan Documents or the ABL Loan
Documents) 100% of the issued and outstanding Equity Interests of the Borrower;
or (c) other than in connection with a merger, amalgamation or consolidation
permitted by this Agreement (including Section 6.03), the Borrower shall cease
to beneficially own, directly or indirectly, free and clear of all Liens or
other encumbrances (other than Liens granted under the Loan Documents or the ABL
Loan Documents) 100% of the issued and outstanding voting Equity Interests of
each Loan Party (other than Holdings).


“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline, requirement or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements or directives
thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules, guidelines, requirements or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United


6





--------------------------------------------------------------------------------




States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or implemented.


“Charges” has the meaning assigned to such term in Section 9.17.


“CFC” means any existing or future direct or indirect subsidiary of the Borrower
that is a controlled foreign corporation for purposes of section 957 of the
Code.


“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Additional Term Loans of any series established as a separate “Class” pursuant
to Section 2.23, 2.24 and/or 9.02(f) (b) any Commitment, refers to whether such
Commitment is an Initial Term Commitment, an Additional Term Loan Commitment of
any series established as a separate “Class” pursuant to Section 2.23, 2.24
and/or 9.02(f), and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations; provided, that Excluded Property
shall be excluded from the definition of Collateral.


“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.


“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent in connection with this Agreement or any other Loan
Document.


“Commitment” means, with respect to each Lender, such Lender’s Initial Term Loan
Commitment and Additional Term Loan Commitment, as applicable, in effect as of
such time.


“Commitment Schedule” means the Schedule attached hereto identified as such.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Commodity Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving or related to the conduct


7





--------------------------------------------------------------------------------




of the Borrower’s operations, or settled by reference to one or more metal
commodities, energy commodities, interest rate derivatives, or foreign currency
arrangements, in each case, entered in the ordinary course of business
consistent with past practice and not for any speculative purposes.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Adjusted EBITDA” means, for any period, Net Income for such period
plus, the sum, without duplication, during such period of:


(i)
Net Interest Expense (Income);

(ii)
plus income tax expense as recorded in Holdings’ statement of consolidated
operations;

(iii)
plus all amounts attributable to depreciation and amortization expense;

(iv)
(a) minus any extraordinary income or (b) plus any extraordinary expense;

(v)
plus any other net expenses or charges that do not constitute reserves, whether
or not otherwise includable as a separate item in the statement of such Net
Income, including the following:

(1)
(a) minus any gains or (b) plus any losses, in each case, due to the depletion
of a last-in-first-out layer of Inventory;

(2)
(a) minus any gains or (b) plus any losses, in each case, due to recording lower
of cost or market adjustments to Inventory;

(3)
(a) minus any gains or (b) plus any losses, in each case, incurred due to
restructuring and other business transformation charges, including severance,
and net losses from disposed, abandoned, transferred, closed, or discontinued
operations; provided that the amounts added back to Net Income pursuant to this
clause (v)(3) shall not exceed $10,000,000 in the aggregate during any trailing
twelve calendar month period; and

(4)
plus non-cash share-based compensation activity from stock compensation awards
to employees and board of director members permitted under this Agreement;

(vi)
(a) minus any unrealized profits or (b) plus any unrealized losses, in each
case, arising from Swap Agreements (including Commodity Swap Agreements) of the
Borrower and its Subsidiaries;

(vii)
(a) minus any income or gain or (b) plus any expenses or charges incurred, in
each case, as a result of the early extinguishment of Indebtedness to the extent
included within the Borrower’s statement of operations (excluding Swap
Agreements, Commodity Swap Agreements or other derivative instruments);

(viii)
plus charges or expenses related to the Transactions;

(ix)
plus expenses incurred in connection with the prepayment, amendment,
modification or refinancing of Indebtedness during such period;

(x)
plus any transaction costs or charges incurred during such period in connection
with an actual or proposed incurrence of Indebtedness, including a refinancing,
prepayment or



8





--------------------------------------------------------------------------------




amendment thereof, or any issuance of Equity Interests, investment, Acquisition
(whether or not consummated), disposition, abandonment, divestiture or
recapitalization (in each case whether or not consummated) outside the ordinary
course of business; and
(xi)
plus for each period ending on or prior to December 31, 2017, excessive audit,
consulting, board of director and other expenses incurred to operate Holdings as
a public company in an aggregate amount not to exceed $1,500,000 during the
trailing twelve calendar month period then ended;

all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
    
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Holdings and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of Holdings and its Subsidiaries
calculated on a consolidated basis as of such date in accordance with GAAP,
(b) the aggregate amount of Indebtedness of Holdings and its Subsidiaries
relating to the maximum drawing amount of all letters of credit outstanding and
bankers acceptances and (c) Indebtedness of the type referred to in clauses (a)
or (b) hereof of another Person guaranteed by Holdings or any of its
Subsidiaries; provided that no Indebtedness under any Commodity Swap Agreement
shall be included in the determination of Consolidated Total Indebtedness.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.


“Credit Party” means the Administrative Agent or any other Lender.


“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b).


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that has become the subject of (i) a
Bankruptcy Event or (ii) a Bail-In Action.


“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.


9





--------------------------------------------------------------------------------








“Disregarded Domestic Subsidiary” means a Domestic Subsidiary that is
disregarded as an entity separate from its owner under § 301.7701-3 of the
United States Treasury Regulations and owns Equity Interests of a CFC (directly
or indirectly through another entity disregarded as an entity separate from its
owner under § 301.7701-3 of the United States Treasury Regulations).


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Equity Interests), pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the Latest Maturity Date at the time such
Equity Interest is issued (it being understood that if any such redemption is in
part, only such part coming into effect prior to 91 days following the Latest
Maturity Date shall constitute a Disqualified Equity Interest), (b) is or
becomes convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest that would
constitute a Disqualified Equity Interest, in each case at any time on or prior
to 91 days following the Latest Maturity Date at the time such Equity Interest
is issued, (c) contains any mandatory repurchase obligation or any other
repurchase obligation at the option of the holder thereof (other than for
Qualified Equity Interest), in whole or in part, which may come into effect
prior to 91 days following the Latest Maturity Date at the time such Equity
Interest is issued (it being understood that if any such repurchase obligation
is in part, only such part coming into effect prior to 91 days following the
Latest Maturity Date shall constitute a Disqualified Equity Interest) or
(d) provides for the scheduled payments of dividends in cash on or prior to 91
days following the Latest Maturity Date at the time such Equity Interest is
issued; provided that any Equity Interest that would not constitute a
Disqualified Equity Interest but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interest is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interest upon the occurrence of any Change in
Control or any disposition occurring prior to 91 days following the Latest
Maturity Date at the time such Equity Interest is issued shall not constitute a
Disqualified Equity Interest if such Equity Interest provides that the issuer
thereof will not redeem any such Equity Interest pursuant to such provisions
prior to the date that all Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document (other than contingent indemnification
obligations for which no claim or demand has been made) have been paid in full
in cash.


“dollars” or “$” refers to lawful money of the U.S.


“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.


“Domestic Subsidiary Holding Company” means (i) any Domestic Subsidiary
substantially all of the assets of which consist of Equity Interests and/or debt
interests of one or more CFCs, so long as such Domestic Subsidiary does not
conduct any business or activity other than the ownership of such Equity
Interests and/or debt interests and does not incur, and is not otherwise liable
for, any indebtedness or other liabilities or (ii) any Disregarded Domestic
Subsidiary;


10





--------------------------------------------------------------------------------




provided that no Person that is a Subsidiary of Holdings on the Effective Date
shall be a Domestic Subsidiary Holding Company.


“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
(1) of its Subsidiaries in order to purchase Loans in accordance with the
following procedures:


(a)    Notice Procedures. In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
relevant Term Lenders) of the Loans that will be subject to the Auction (an
“Auction Notice”). Each Auction Notice shall be in a form reasonably acceptable
to the Administrative Agent and shall contain (i) the total cash value of the
bid, in a minimum amount of $5,000,000 with minimum increments of $1,000,000
(the “Auction Amount”), (ii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Loans at
issue that represents the range of purchase prices that could be paid in the
Auction and (iii) be extended, at the sole discretion of the Borrower, to (x)
each Term Lender with respect to any Loan of any Class.


(b)    Reply Procedures. In connection with any Auction, each relevant Term
Lender may, in its sole discretion, participate in such Auction and may provide
the Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a percentage (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of such Loans which must be in increments of $500,000 (the “Reply Amount”). A
Term Lender may avoid the minimum amount condition solely when submitting a
Reply Amount equal to the Term Lender’s entire remaining amount of such Class of
Loans. Term Lenders may only submit one (1) Return Bid per Auction but each
Return Bid may contain up to three (3) bids only one (1) of which can result in
a Qualifying Bid (as defined below). In addition to the Return Bid, the
participating Term Lender must execute and deliver, to be held in escrow by the
Administrative Agent, an Assignment and Assumption with the dollar amount of the
Loan to be left in blank, which amount shall be completed by the Administrative
Agent in accordance with the final determination of such Term Lender’s
Qualifying Bid pursuant to subclause (c) below.


(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Borrower can complete the Auction at the Auction Amount; provided that, in
the event that the Reply Amounts are insufficient to allow the Borrower to
complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower shall either, at its election, (i) withdraw the Auction
or (ii) complete the Auction at an Applicable Discount equal to the highest
Reply Discount. The Borrower shall purchase the applicable Loans (or the
respective portions thereof) from each such Term Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided that, if the aggregate proceeds required to
purchase all such Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Borrower shall purchase such Loans at the
Applicable Discount ratably based on the


11





--------------------------------------------------------------------------------




principal amounts of such Qualifying Bids (subject to rounding requirements
specified by the Administrative Agent). If a Term Lender has submitted a Return
Bid containing multiple bids at different Reply Discounts, only the bid with the
highest Reply Discount that is equal to or greater than the Applicable Discount
will be deemed the Qualifying Bid of such Term Lender. Each participating Term
Lender will receive notice of a Qualifying Bid as soon as reasonably practicable
but in no case later than five (5) Business Days from the date the Return Bid
was due.


(d)    Additional Procedures. Furthermore, in connection with any Auction, upon
submission by a Term Lender of a Qualifying Bid, such Term Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


“Effective Date Debt Repayments” means, collectively, the repayment in full on
the Effective Date of all of the existing Indebtedness outstanding and the
termination of any remaining commitments and obligations with respect thereto as
of the Effective Date under the Borrower’s (a) existing amended and restated
asset based revolving credit facility, dated as of August 15, 2010, and (b)
existing 9.50% Senior Secured Notes due 2019 (the “Senior Secured Notes”),
issued under that certain Indenture, dated as June 1, 2012, in each case as
amended, supplemented or otherwise modified from time to time prior to the date
hereof.
“Effective Yield” means, as to any Indebtedness, the effective yield applicable
thereto calculated by the Administrative Agent in consultation with the Borrower
in a manner consistent with generally accepted financial practices, taking into
account (a) interest rate margins, (b) interest rate floors (subject to the
proviso set forth below), (c) any amendment to the relevant interest rate
margins and interest rate floors prior to the applicable date of determination
and (d) original issue discount and upfront or similar fees (based on an assumed
four-year average life to


12





--------------------------------------------------------------------------------




maturity or lesser remaining average life to maturity), but excluding (i) any
arrangement, commitment, structuring, underwriting and/or amendment fees
(regardless of whether any such fees are paid to or shared in whole or in part
with any lender) and (ii) any other fee that is not payable to all relevant
lenders generally; provided, however, that (A) to the extent that the Adjusted
LIBO Rate or Alternate Base Rate (without giving effect to any floor specified
in the definition thereof) is less than any floor applicable to the loans in
respect of which the Effective Yield is being calculated on the date on which
the Effective Yield is determined, the amount of the resulting difference will
be deemed added to the interest rate margin applicable to the relevant
Indebtedness for purposes of calculating the Effective Yield and (B) to the
extent that the Adjusted LIBO Rate (for a period of three months) or Alternate
Base Rate (without giving effect to any floor specified in the definition
thereof) is greater than any applicable floor on the date on which the Effective
Yield is determined, the floor will be disregarded in calculating the Effective
Yield. Any determination by the Administrative Agent of the Effective Yield
shall be conclusive and binding on all Lenders absent demonstrable error and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent bad faith, gross negligence or willful misconduct.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain, Syndtrak
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Assignee” means (a) any Lender, (b) any commercial bank, insurance
company, or finance company, financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), (c) any Affiliate of any Lender and (d) any Approved Fund of
any Lender; provided that in no event shall an Ineligible Institution constitute
an Eligible Assignee.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


13





--------------------------------------------------------------------------------




“Equipment” has the meaning assigned to such term in the Security Agreement.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Loan Party or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Loan Party or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by any Loan Party
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal of any Loan Party or any ERISA Affiliate from any
Multiemployer Plan; or (g) the receipt by any Loan Party or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Loan Party or
any ERISA Affiliate of any notice, concerning the imposition upon any Loan Party
or any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
    
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excess Cash Flow” means, for any fiscal year period of Holdings beginning with
the fiscal year ending December 31, 2017, the excess, if any, of the sum,
without duplication, of (a) less (b) less (c) where each are defined and shown
within Holding’s consolidated statement of cash flows for such period as
follows:


(a)
cash flow from operations;



14





--------------------------------------------------------------------------------




(b)
cash flow from investing activities; and

(c)
the sum, without duplication, of all of the following as included within net
cash flows from financing activities:

(i) payments of principal on Indebtedness for borrowed money (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder); plus
(ii) premiums paid to retire or repurchase Indebtedness for borrowed money; plus
(iii) principal payments under Capital Lease Obligations; plus
(iv) dividends paid pursuant to Sections 6.08(a)(vi), 6.08(a)(vii) and
6.08(a)(viii); plus
(v) share repurchases pursuant to Section 6.08(a)(iii) (excluding those related
to stock compensation awards);


provided that if the sum of the foregoing shall be less than zero, such amount
shall be deemed to be zero for purposes of this Agreement.


“Excluded Domestic Subsidiary” means (a) any Domestic Subsidiary Holding Company
and (b) any Domestic Subsidiary that is a direct or indirect subsidiary of a
Foreign Subsidiary.


“Excluded Property” has the meaning assigned to such term in the Security
Agreement.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office; (c) Taxes


15





--------------------------------------------------------------------------------




attributable to such Recipient’s failure to comply with Section 2.17(f); and (d)
any U.S. Federal withholding Taxes imposed under FATCA.


“Extended Term Loans” has the meaning assigned to such term in Section 2.24(a).


“Extension” has the meaning assigned to such term in Section 2.24(a).


“Extension Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent (for purposes of giving effect to
Section 2.24) and the Borrower executed by each of (a) Holdings, the Borrower
and the Subsidiary Guarantors, (b) the Administrative Agent and (c) each Lender
that has accepted the applicable Extension Offer pursuant hereto and in
accordance with Section 2.24.


“Extension Offer” has the meaning assigned to such term in Section 2.24(a).


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any laws with respect to such
intergovernmental agreements.


“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or Holdings.


“Fixed Charge Coverage Ratio” means, at any date, the ratio of (a) Consolidated
Adjusted EBITDA minus Unfinanced Capital Expenditures (excluding capitalized
interest) minus expenses for Taxes paid in cash to (b) Fixed Charges, all
calculated for the Test Period ended on such date (or, if such date is not the
last day of a fiscal quarter, ended on the last day of the fiscal quarter most
recently ended prior to such date).


“Fixed Charges” means, for any period, without duplication, Interest Expense
paid in cash, plus scheduled principal payments on Indebtedness paid or payable
in cash minus interest income received in cash, all calculated for Holdings and
its Subsidiaries on a consolidated basis in accordance with GAAP.
    
“Fixed Incremental Amount” means (a) $75,000,000 minus (b) the aggregate
outstanding principal amount of all loans made under any Incremental Facilities
and/or Incremental Equivalent Debt incurred or extended in reliance on the Fixed
Incremental Amount.




16





--------------------------------------------------------------------------------




“Fixtures” has the meaning assigned to such term in the Security Agreement.


“Flood Laws” has the meaning assigned to such term in Section 8.10.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for Tax purposes.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.


“Funded Debt” means as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Loan Parties, Indebtedness in respect of
the Loans.


“Funding Account” has the meaning assigned to such term in Section 4.01(i).


“GAAP” means generally accepted accounting principles in the U.S.


“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.


“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually. For the avoidance of doubt, no Excluded Domestic
Subsidiary (except a Domestic Subsidiary Holding Company) shall serve as a
Guarantor.


17





--------------------------------------------------------------------------------






“Hazardous Materials” means: (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.


“Holdings” means Global Brass and Copper Holdings, Inc., a Delaware corporation.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
“Incremental Cap” means
(a)    the Fixed Incremental Amount, plus
(b)    an unlimited amount so long as, in the case of this clause (b), after
giving effect to the relevant Incremental Facility or Incremental Equivalent
Debt, the Net Senior Secured Leverage Ratio does not exceed 2.50:1.00 (such
amount under this clause (b), the “Ratio-Based Incremental Amount”), determined
on a pro forma basis after giving effect to such Incremental Facility or
Incremental Equivalent Debt, including the application of the proceeds thereof
(without “netting” the cash proceeds of the applicable Incremental Facility or
Incremental Equivalent Debt on the consolidated balance sheet of Holdings).
It is understood and agreed that all or any portion of an Incremental Facility
or Incremental Equivalent Debt shall first be requested under the Ratio-Based
Incremental Amount basket. If no amount is available for such Incremental
Facility or Incremental Equivalent Debt under the Ratio-Based Incremental Amount
basket, or if only a portion of such Incremental Facility or Incremental
Equivalent Debt is available under the Ratio-Based Incremental Amount basket,
then the Borrower may request that such Incremental Facility or Incremental
Equivalent Debt or portion thereof, as the case may be, be extended under the
Fixed Incremental Amount basket (subject to the availability thereof).  Any
portion of the Fixed Incremental Amount used to fund an Incremental Facility or
Incremental Equivalent Debt shall not be available for future extensions of
incremental term loans.
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of any Incremental Term Loans.


“Incremental Equivalent Debt” means Indebtedness in the form of secured or
unsecured notes or loans or junior secured or unsecured notes or loans and/or
commitments in respect of any of the foregoing extended, incurred or implemented
in lieu of loans under an Incremental Facility; provided, that:




18





--------------------------------------------------------------------------------




(a)    the aggregate outstanding amount thereof shall not exceed the Incremental
Cap,
(b)    except as otherwise agreed by the lenders or holders providing such notes
or loans, no Event of Default exists immediately prior to or after giving effect
to such notes or loans,
(c)    the Weighted Average Life to Maturity applicable to such notes or loans
(other than customary bridge loans with a maturity date of no longer than one
year; provided, that any loans, notes, securities or other Indebtedness which
are exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (c)) is no shorter than the Weighted Average Life to
Maturity of the then-existing Loans,
(d)    the final maturity date with respect to such notes or loans (other than
customary bridge loans with a maturity date of no longer than one year;
provided, that any loans, notes, securities or other Indebtedness which are
exchanged for or otherwise replace such bridge loans shall be subject to the
requirements of this clause (d)) is no earlier than the Latest Term Loan
Maturity Date on the date of the issuance or incurrence, as applicable, thereof,
(e)    in the case of any such Indebtedness in the form of term loans that are
pari passu with the Initial Term Loans in right of payment and with respect to
security (other than customary bridge loans), the Effective Yield applicable
thereto will not be more than 0.50% per annum higher than the Effective Yield in
respect of the Initial Term Loans unless the Effective Yield with respect to the
Initial Term Loans is adjusted to be equal to the Effective Yield applicable to
such Indebtedness, minus 0.50% per annum,
(f)    any such Indebtedness may not participate on a greater than pro rata
basis in any voluntary or mandatory prepayment in respect of the Initial Term
Loans (and any Additional Term Loans then subject to ratable repayment
requirements),
(g)    no such Indebtedness may be (x) guaranteed by any Person which is not a
Loan Party or (y) secured by any assets other than the Collateral, and
(h)    in the case any such Indebtedness is pari passu with or subordinated to
any then-existing tranche of Loans in right of payment or security, it shall be
subject to an Acceptable Intercreditor Agreement.
“Incremental Facilities” has the meaning assigned to such term in Section
2.23(a).


“Incremental Facility Amendment” means an amendment to this Agreement that is
reasonably satisfactory to the Administrative Agent (solely for purposes of
giving effect to Section 2.23) and the Borrower executed by each of (a)
Holdings, the Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that agrees to provide all or any portion of the
Incremental Facility being incurred pursuant thereto and in accordance with
Section 2.23.


“Incremental Term Facility” has the meaning assigned to such term in Section
2.23(a).


“Incremental Term Loans” has the meaning assigned to such term in Section
2.23(a).    




19





--------------------------------------------------------------------------------




“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business which are not more than 90 days past
due), (f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
obligations under any earnout that has become due and payable (but has not been
paid) pursuant to an Acquisition and as reflected on the balance sheet of such
Person in accordance with GAAP, (l) any other Off-Balance Sheet Liability and
(m) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements (other than any Commodity Swap Agreements), and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction (other than any Commodity Swap Agreement transaction). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.


“Indemnitee” has the meaning assigned to such term in Section 9.03(b).


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).


“Information” has the meaning assigned to such term in Section 9.12.


“Information Memorandum” means the Confidential Information Memorandum dated
June 16, 2016 relating to the Borrower and the Transactions.


“Initial Term Lender” means any Lender with an Initial Term Loan Commitment or
an outstanding Initial Term Loan.


“Initial Term Loan Commitment” means, with respect to each Term Lender, the
commitment of such Term Lender to make Initial Term Loans hereunder in an
aggregate amount


20





--------------------------------------------------------------------------------




not to exceed the amount set forth opposite such Term Lender’s name on the
Commitment Schedule, as the same may be (a) reduced from time to time pursuant
to Section 2.09 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to Section 9.04 or (ii) increased
from time to time pursuant to Section 2.23. The aggregate amount of the Term
Lenders’ Initial Term Loan Commitments on the Effective Date is $320,000,000.


“Initial Term Loan Maturity Date” means July 18, 2023.


“Initial Term Loans” means the term loans made by the Initial Term Lenders to
the Borrower pursuant to Section 2.01(a).


“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, by and among the Administrative Agent, the ABL
Administrative Agent, the Borrower and the other Loan Parties.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.


“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of Holdings and its Subsidiaries for
such period with respect to all outstanding Indebtedness of Holdings and its
Subsidiaries (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptances and net costs
under Swap Agreements (other than any Commodity Swap Agreements) in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Holdings and its
Subsidiaries for such period in accordance with GAAP.
    
“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each calendar month and the Maturity Date and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part (and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period) and the Maturity Date.


“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three,
six or twelve months thereafter, as the Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.




21





--------------------------------------------------------------------------------




“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.


“Inventory” has the meaning assigned to such term in the Security Agreement.


“IRS” means the United States Internal Revenue Service.


“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.


“Joint Lead Arrangers” means JPMCB, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Securities, LLC and Deutsche Bank Securities Inc., in
their capacities as joint lead arrangers and joint bookrunners.


“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.


“Latest Term Loan Maturity Date” means, as of any date of determination, the
latest maturity or expiration date applicable to any Loan or any Term
Commitment.


“Lender” or “Term Lender” means any Initial Term Lender and any Additional Term
Lender and any other Person that becomes a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable


22





--------------------------------------------------------------------------------




discretion) provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“License Agreement” has the meaning assigned to such term in the Security
Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to this Agreement, the Collateral Documents, the Loan
Guaranty, any Obligation Guaranty, the Intercreditor Agreement each Refinancing
Amendment, each Incremental Facility Amendment, each Extension Amendment and all
other agreements, instruments, documents and certificates identified in Section
4.01 executed and delivered to, or in favor of, the Administrative Agent or any
Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, legal opinions issued in connection with the
other Loan Documents, UCC filings, and any other documents prepared in
connection with the other Loan Documents, if any and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent or
any Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.


“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article X of this Agreement.


“Loan Parties” means, collectively, Holdings, the Borrower, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.    


“Loan” means any Initial Term Loan or any Additional Term Loan.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings and its Subsidiaries taken
as a whole, (b) the ability of any Loan Party to perform any of its obligations
under the Loan Documents to which it is a party, (c) the Collateral, or the
Administrative Agent’s Liens (on behalf of itself and other Secured Parties) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the Administrative Agent or the Lenders under any of the Loan
Documents.


“Material Contract” means any contract or other arrangement to which Holdings or
any of its Subsidiaries is a party (other than the Loan Documents and the ABL
Loan Documents) for


23





--------------------------------------------------------------------------------




which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.


“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of Holdings, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated Adjusted EBITDA for
such period or (ii) which contributed greater than five percent (5%) of
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of Consolidated Adjusted EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds five percent (5%) of Consolidated Adjusted EBITDA for any
such period or five percent (5%) of Consolidated Total Assets as of the end of
any such fiscal quarter, the Borrower (or, in the event the Borrower has failed
to do so within ten (10) days, the Administrative Agent) shall designate
sufficient Domestic Subsidiaries as “Material Domestic Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Domestic Subsidiaries.    


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements (other than Commodity Swap
Agreements), of any one or more of Holdings and its Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of Holdings or any
Subsidiary in respect of any Swap Agreement (other than any Commodity Swap
Agreement) at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Holdings or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.


“Maturity Date” means (a) with respect to the Initial Term Loans, the Initial
Term Loan Maturity Date, (b) with respect to any Replacement Term Loans, the
final maturity date for such Replacement Term Loans, as the case may be, as set
forth in the applicable Refinancing Amendment, (c) with respect to any
Incremental Facility, the final maturity date set forth in the applicable
Incremental Facility Amendment, and (d) with respect to any Extended Term Loans,
the final maturity date set forth in the applicable Extension Amendment.


“Maximum Rate” has the meaning assigned to such term in Section 9.17.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Income” means, for any period, the consolidated net income (or loss)
attributable to Holdings and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Holdings


24





--------------------------------------------------------------------------------




or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by Holdings or such Subsidiary in the form
of dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.


“Net Interest Expense (Income)” means, for any period, an amount (which may be
negative) equal to the excess of (x) Interest Expense over (y) total interest
income of Holdings and its Subsidiaries for such period, calculated on a
consolidated basis for Holdings and its Subsidiaries for such period in
accordance with GAAP.


“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
    
“Net Senior Secured Leverage Ratio” means, at any date, the ratio of (a) the
excess of (i) the aggregate outstanding principal amount of the Loans and all
other Consolidated Total Indebtedness of the Loan Parties on such date that is
secured on a pari passu basis by Term Loan Priority Collateral over (ii) the
aggregate amount of cash and cash equivalents of the Loan Parties and their
Domestic Subsidiaries (except any Excluded Domestic Subsidiary) on such date
that is unrestricted and unencumbered (other than Permitted Encumbrances) to (b)
Consolidated Adjusted EBITDA for the Test Period then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b).


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).


“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative


25





--------------------------------------------------------------------------------




Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Obligated Party” has the meaning assigned to such term in Section 10.02.


“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees (including the Repricing Premium) and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest, expenses and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Loan Parties to any of the Lenders, the Administrative Agent or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or other
instruments at any time evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight


26





--------------------------------------------------------------------------------




federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).


“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any Acquisition by any Loan Party (other than
Holdings) in a transaction that satisfies each of the following requirements:


(a)    such Acquisition is not a hostile or contested acquisition;
(b)    the business acquired in connection with such Acquisition is not engaged,
directly or indirectly, in any line of business other than the businesses in
which the Loan Parties are engaged on the Effective Date and any business
activities that are substantially similar, complementary, related, or incidental
thereto;
(c)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, (i) each of the
representations and warranties in the Loan Documents is true and correct as of
the date of such Acquisition (except any such representation or warranty which
relates to a specified prior date, which shall be true and correct as of such
prior date) and (ii) no Default exists, will exist, or would result therefrom on
the date the relevant Acquisition is consummated, and giving pro forma effect to
such Acquisition;
(d)    other than in connection with any Acquisition for which the total
consideration paid or payable (including any earnout or deferred purchase price
obligations) is less than $10,000,000, as soon as available, but not less than
ten (10) days prior to such Acquisition, the Borrower has provided the
Administrative Agent (i) notice of such Acquisition and (ii) a copy of all
business and financial information reasonably requested by the Administrative
Agent including pro forma financial statements, statements of cash flow, and
Availability projections;
(e)    if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person shall become
a direct or indirect wholly-owned Subsidiary of the Borrower;
(f)    if such Acquisition is an acquisition of assets located in the United
States (or its territories), such Acquisition is structured so that the Borrower
or another Subsidiary Guarantor shall acquire such assets;


27





--------------------------------------------------------------------------------




(g)    if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;
(h)    if such Acquisition involves a merger or a consolidation involving the
Borrower or a Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor,
as applicable, shall be the surviving entity;
(i)    no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, Tax, litigation, or other matters) that could have a
Material Adverse Effect;
(j)    all actions required to be taken with respect to any newly acquired or
formed wholly-owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken; and
(k)    promptly upon the consummation thereof, the Borrower shall have delivered
to the Administrative Agent the final executed material documentation relating
to such Acquisition.
“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes that are not yet due or (i) the validity
or amount thereof is being contested in good faith by appropriate proceedings,
(ii) such Loan Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (iii) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect; provided, however, that each Loan Party will, and will
cause each Subsidiary to, remit withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exception.


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or (i)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party or Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and




28





--------------------------------------------------------------------------------




(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Holdings or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.


“Permitted Factoring Facility” means any factoring program facility with respect
to certain Accounts of the Loan Parties or their Subsidiaries; provided, that
the aggregate maximum amount outstanding under all such factoring program
facilities shall not be greater than $2,000,000 at any time.    


“Permitted Investments” means:


(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;


(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would


29





--------------------------------------------------------------------------------




under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.


“Prepayment Event” means:


(a)    any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback transaction) of any property or asset of any Loan Party (i) other than
in the ordinary course of business or otherwise in a manner not permitted under
this Agreement or (ii) with respect to which any Loan Party receives Net
Proceeds in an amount in excess of $25,000,000;


(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary with a fair value immediately prior to
such event equal to or greater than $25,000,000; or


(c)    the incurrence by Holdings or any Subsidiary of any Indebtedness, other
than Indebtedness (x) permitted under Section 6.01, except to the extent the
relevant Indebtedness constitutes (A) Refinance Indebtedness incurred to
refinance all or a portion of the Loans pursuant to Section 6.01(f) or
Replacement Term Loans incurred to refinance Loans or Additional Term Loans in
accordance with the requirements of this Agreement, (B) Incremental Term Loans
incurred to refinance all or a portion of the Loans pursuant to Section 2.23
and/or (C) Incremental Equivalent Debt incurred to finance all or a portion of
the Loans in accordance with the requirements of Section 6.01(s) or (y)
permitted by the Required Lenders pursuant to Section 9.02.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.


“Projections” has the meaning assigned to such term in Section 5.01(f).


“Public-Sider” means a Lender whose representatives may trade in securities of
the Holdings or its controlling Person or any of its Subsidiaries while in
possession of the financial statements provided under the terms of this
Agreement.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




30





--------------------------------------------------------------------------------




“Qualified Equity Interest” of any Person means any Equity Interest of such
Person that is not Disqualified Equity Interest.


“Recipient” means, as applicable, (a) the Administrative Agent and (b) any
Lender, or any combination thereof (as the context requires).
 
“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(f).


“Refinancing Amendment” means an amendment to this Agreement that is reasonably
satisfactory to the Administrative Agent and the Borrower executed by
(a) Holdings, the Borrower and the Subsidiary Guarantors, (b) the Administrative
Agent and (c) each Lender that agrees to provide all or any portion of the
Replacement Term Loans being incurred pursuant thereto and in accordance with
Section 9.02(f).


“Register” has the meaning assigned to such term in Section 9.04(b).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.


“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.


“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(f).


“Replacement Term Loans” has the meaning assigned to such term in Section
9.02(f).


“Repricing Premium” has the meaning assigned to such term in Section 2.12(c).


“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution, repricing or replacement of all or a portion of the
Initial Term Loans substantially concurrently with the incurrence by any Loan
Party of any secured term loans (including any Replacement Term Loans) having an
Effective Yield that is less than the Effective Yield applicable to the Initial
Term Loans so prepaid, repaid, refinanced, substituted, repriced or replaced and
(b) any amendment, waiver or other modification to this Agreement that would
have the effect of reducing the Effective Yield applicable to the Initial Term
Loans; provided that the primary purpose of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
is to reduce the Effective Yield applicable to the Initial Term Loans; provided,
further, that in no event shall any such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification in connection
with a Change in Control constitute a Repricing Transaction.


“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the Total Net Leverage Ratio is greater than or equal to 2.75:1.00, 50%,
(b) if the Total Net Leverage Ratio is less than 2.75:1.00 and greater than or
equal to 2.25:1.00, 25% and (c) if the Total Net


31





--------------------------------------------------------------------------------




Leverage Ratio is less than 2.25:1.00, 0%; it being understood and agreed that,
for purposes of this definition as it applies to the determination of the amount
of Excess Cash Flow that is required to be applied to prepay the Loans under
Section 2.11(b)(i) for any applicable Excess Cash Flow fiscal period, the Total
Net Leverage Ratio shall be determined as of the last day of such fiscal year.


“Required Lenders” means, at any time, Lenders having Loans or unused
Commitments representing more than 50% of the sum of the total Loans and such
unused commitments at such time.


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Loan Party or any option, warrant or other
right to acquire any such Equity Interests in any Loan Party.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.


32





--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission of the U.S.


“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.


“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
provider of Banking Services, to the extent the Banking Services Obligations in
respect thereof constitute Secured Obligations, (d) each counterparty to any
Swap Agreement, to the extent the Swap Agreement Obligations thereunder
constitute Secured Obligations, (e) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (f) the
successors and assigns of each of the foregoing.
    
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.


“Security Agreement” means that certain Term Loan Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof, among
the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document) or any
other Person for the benefit of the Administrative Agent and the other Secured
Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


“Specified Indebtedness” means the Indebtedness evidenced by the ABL Credit
Agreement, any Subordinated Indebtedness, any Indebtedness incurred pursuant to
clauses (j), (q) or (r), of Section 6.01 and, to the extent reflecting a
refinancing of any other Indebtedness described above, Indebtedness incurred
pursuant to Section 6.01(f).
    
“Statements” has the meaning assigned to such term in Section 2.18(g).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.




33





--------------------------------------------------------------------------------




“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.


“Subordinated Lien Indebtedness” means any Indebtedness that is secured by a
security interest on the Collateral (other than Indebtedness under the ABL Loan
Documents) which security interest has been made expressly junior or
subordinated to the Lien securing the Obligations.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


“Subsidiary” means any direct or indirect subsidiary of Holdings or a Loan
Party, as applicable.


“Subsidiary Guarantor” means each Material Domestic Subsidiary (except any
Excluded Domestic Subsidiary (other than a Domestic Subsidiary Holding Company))
that is a party to the Loan Guaranty. The Subsidiary Guarantors on the Effective
Date are identified as such in Schedule 3.15 hereto.
    
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or the Subsidiaries shall be a Swap Agreement.


“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.




34





--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.


“Term Commitment” means any Initial Term Commitment and any Additional Term Loan
Commitment.


“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.


“Test Period” means, on any date, the most recent four fiscal quarter period
ending on or prior to such date for which financial statements were required to
have been delivered pursuant to Section 5.01(a) or (b).


“Total Net Leverage Ratio” means, at any date, the ratio of (a) the excess of
(i) Consolidated Total Indebtedness of the Loan Parties on such date over (ii)
the aggregate amount of cash and cash equivalents of the Loan Parties and their
Domestic Subsidiaries (except any Excluded Domestic Subsidiary) on such date
that is unrestricted and unencumbered (other than Permitted Encumbrances) to (b)
Consolidated Adjusted EBITDA for the Test Period then most recently ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b).


“Transactions” means the execution, delivery and performance by the Loan Parties
of (i) this Agreement and the other Loan Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof, (ii) the Effective
Date Debt Repayments and (iii) the ABL Credit Agreement and the other ABL Loan
Documents, the borrowing of loans and other credit extensions thereunder and the
use of the proceeds thereof.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.


“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the ABL Loans; it being understood and agreed that, to
the extent any Capital Expenditures are financed with ABL Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures).




35





--------------------------------------------------------------------------------




“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.


“U.S.” means the United States of America.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.    


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
    
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred by Class (e.g., an “Initial Term
Loan”), Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Initial Term Loan”). Borrowings also may be classified and referred
to by Class (e.g., an “Initial Term Loan Borrowing”), Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Initial Term Loan
Borrowing”).



SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or


36





--------------------------------------------------------------------------------









with which affected Persons customarily comply) and all judgments, orders and
decrees of all Governmental Authorities. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.



SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
Holdings, the Borrower or any Subsidiary at “fair value”, as defined therein and
(ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.



SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition permitted pursuant
to Section 6.04 or


37







--------------------------------------------------------------------------------









disposition of assets outside the ordinary course of business permitted by
Section 6.05 during the period of four fiscal quarters of Holdings most recently
ended, the Fixed Charge Coverage Ratio, Total Net Leverage Ratio and Net Senior
Secured Leverage Ratio shall be calculated after giving pro forma effect thereto
(including pro forma adjustments which (i) arise out of events which are
directly attributable to the acquisition or the disposition of assets, (ii) (X)
are supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC or (Y) otherwise
reasonably acceptable to the Required Lenders, and (iii) are certified by a
Financial Officer), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four-quarter period.



SECTION 1.06. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.


ARTICLE II



The Credits



SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Initial Term Lender severally (and not jointly) agrees to make an
Initial Term Loan to the Borrower in dollars on the Effective Date, in an amount
equal to such Lender’s Initial Term Loan Commitment by making immediately
available funds available to the Administrative Agent as set forth in Section
2.07, not later than the time specified by the Administrative Agent. Amounts
repaid or prepaid in respect of Loans may not be reborrowed.


(b) Subject to the terms and conditions of this Agreement and any applicable
Refinancing Amendment or Incremental Facility Amendment, each Lender with an
Additional Term Loan Commitment of a given Class severally (and not jointly)
agrees to make Additional Term Loans of such Class to the Borrower in dollars,
in an amount not to exceed at the time of any incurrence thereof the Additional
Term Loan Commitment of such Class of such Lender as set forth in the applicable
Refinancing Amendment or Incremental Facility Amendment by making immediately
available funds available to the Administrative Agent as set forth in Section
2.07, not later than the time specified by the Administrative Agent. Amounts
repaid or prepaid in respect of Additional Term Loans may not be reborrowed.




38







--------------------------------------------------------------------------------










SECTION 2.02.     Loans and Borrowings. (a)  Each Loan shall be made as part of
a Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith, provided that all Borrowings made on the Effective Date must be made
as ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.08. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiples of
$100,000 and not less than $1,000,000. ABR Borrowings shall be in an aggregate
amount that is not less than $100,000 and integral multiple of $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight (8)
Eurodollar Borrowings outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable to the relevant Loans.



SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, not
later than (a) in the case of a Eurodollar Borrowing, noon, Chicago time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, noon, Chicago time, on the date of the proposed Borrowing.
Each such telephonic Borrowing Request shall be irrevocable and, if requested by
the Administrative Agent, shall be confirmed promptly by hand delivery,
facsimile or a communication through Electronic System to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar


39







--------------------------------------------------------------------------------









Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.



SECTION 2.04. [Reserved]



SECTION 2.05. [Reserved]



SECTION 2.06. [Reserved]





SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 2:00 p.m., Chicago time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage. The Administrative Agent will make such Loans available to the
Borrower by promptly advancing funds so received to the Funding Account.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.



SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the


40







--------------------------------------------------------------------------------









case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or through Electronic
System, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, Electronic System or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to elect an Interest
Period for Eurodollar Loans that does not comply with Section 2.02(d).


(c)    Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a


41







--------------------------------------------------------------------------------









Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if a Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower, then, so long as a Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.



SECTION 2.09. Termination of Commitments. Unless previously terminated, (a) the
Initial Term Loan Commitments on the Effective Date shall automatically
terminate upon the making of the Initial Term Loans on the Effective Date and
(b) the Additional Term Loan Commitments of any Class shall automatically
terminate upon the making of the Additional Term Loans of such Class on the date
that such Additional Term Loan Commitment is required to be drawn pursuant to
the applicable Refinancing Amendment or Incremental Facility Amendment.



SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to repay the Initial Term Loans to the
Administrative Agent for the account of each Initial Term Lender (i) commencing
on December 30, 2016, and on the last Business Day of each March, June,
September and December of each calendar year thereafter, in an annual amount
(divided equally among all four fiscal quarters) equal to 1.00% of the initial
principal amount of the Initial Term Loans, as such payments may be reduced from
time to time as a result of the application of prepayments in accordance with
Section 2.11 or repurchases in accordance with a Dutch Auction or increased as a
result of any increase in the amount of such Initial Term Loans pursuant to
Section 2.23(a)), and (ii) on the Initial Term Loan Maturity Date, in an amount
equal to the remainder of the principal amount of the Initial Term Loans
outstanding on such date, together in each case with accrued and unpaid interest
on the principal amount to be paid to but excluding the date of such payment.


(b)    The Borrower shall repay the Additional Term Loans of any Class in such
scheduled amortization installments and on such date or dates as shall be
specified therefor in the applicable Refinancing Amendment, Incremental Facility
Agreement or Extension Amendment (as such payments may be reduced from time to
time as a result of the application of prepayments in accordance with Section
2.11 or repurchases in accordance with a Dutch Auction.


(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.




42







--------------------------------------------------------------------------------









(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.



SECTION 2.11. Prepayment of Loans.


(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing of Loans of any Class in whole or in part,
subject to (A) in the case of Borrowings of Initial Term Loans only, Section
2.12(c), (B) prior notice in accordance with paragraph (c) of this Section and,
(C) if applicable, payment of any break funding expenses under Section 2.16.
Each prepayment of Loans shall be applied to the Class of Loans specified in the
applicable prepayment notice, and each prepayment of Loans of such Class made
pursuant to this Section 2.11(a) shall be applied against the remaining
scheduled installments of principal due in respect of the Loans of such Class in
the manner specified by the Borrower or, in the absence of any such
specification on or prior to the date of such optional prepayment, in direct
order of maturity. Each prepayment of any Loan shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.


(b)    Mandatory Prepayments.


(i)    No later than ten (10) Business Days after the date on which the
financial statements with respect to each fiscal year of Holdings are required
to be delivered pursuant to Section 5.01(a), commencing with the fiscal year
ending on December 31, 2017, the Borrower shall prepay the outstanding principal
amount of Loans in accordance with clause (v) of this Section 2.11(b) below in
an aggregate principal amount equal to (in each case, to the extent such amount
in such fiscal year period exceeds $5,000,000):
(A)    the Required Excess Cash Flow Percentage of Excess Cash Flow of Holdings
and its Subsidiaries for the period then ended, minus
(B)    at the option of the Borrower, without duplication of any amount deducted
in calculating Excess Cash Flow for such period and excluding any such payment
that reduced the amount required to be prepaid pursuant to this Section
2.11(b)(i) in the prior Excess Cash Flow fiscal year period, the aggregate
principal amount of:
(1)    except to the extent deducted in the calculation of Excess Cash Flow, any
Loans prepaid pursuant to Section 2.11(a) and


43







--------------------------------------------------------------------------------









prepaid pursuant to the relevant Incremental Facility Amendment (to the extent
that such prepayments were not funded with the proceeds of other Indebtedness of
Holdings, the Borrower or its Subsidiaries (other than Indebtedness in respect
of any revolving credit facility)) prior to such date, plus
(2)    except to the extent deducted in the calculation of Excess Cash Flow, the
amount of any reduction in the outstanding amount of any Loans resulting from
any assignment made in accordance with any Dutch Auction prior to such date, in
an amount equal to the lesser of the actual amount of cash paid in connection
with the relevant assignment and the applicable reduction;
(ii)    In the event and on each occasion that any Net Proceeds in respect of
any Prepayment Event set forth in clause (a) or (b) of the definition thereof
are received by or on behalf of Holdings or any other Loan Party or any
Subsidiary in respect of any Prepayment Event, the Borrower shall, promptly
after such Net Proceeds are received by Holdings or any other Loan Party or
Subsidiary, apply an amount equal to 100% of such Net Proceeds (the “Subject
Proceeds”) to prepay the outstanding principal amount of Initial Term Loans and
Additional Term Loans then subject to ratable prepayment requirements (the
“Subject Loans”) in accordance with clause (v) below; provided that to the
extent such Subject Proceeds constitute proceeds of ABL Priority Collateral and
so long as the ABL Obligations remain subject to the Intercreditor Agreement,
then such Subject Proceeds shall be applied first to prepay in full the ABL
Obligations, with any excess to be applied as set forth above; provided further
that, (A) if the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer to the effect that the Loan Parties intend to
apply the Subject Proceeds from such event (or a portion thereof specified in
such certificate), within 180 days after receipt of such Subject Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets to be used in the business of the Loan Parties, and certifying that no
Default has occurred and is continuing, then either (i) so long as no Default
has occurred and is continuing, no prepayment shall be required pursuant to this
paragraph in respect of the Subject Proceeds specified in such certificate, it
being understood that to the extent of any such Subject Proceeds therefrom that
have not been so applied (or commited in writing to be applied) by the end of
such 180‑day period, a prepayment shall be required at such time in an amount
equal to such Subject Proceeds that have not been so applied or (B) if, at the
time that any such prepayment would be required hereunder, Holdings or any of
its Subsidiaries is required to repay or repurchase any other Indebtedness (or
offer to repay or repurchase any Indebtedness) that is secured on a pari passu
basis with any Secured Obligation pursuant to the terms of the documentation
governing such Indebtedness with the Subject Proceeds (such Indebtedness
required to be so repaid or repurchased (or offered to be repaid or
repurchased), the “Other Applicable Indebtedness”), then the relevant Person may
apply the Subject Proceeds on a pro rata basis to the prepayment of the Subject
Loans and to the repurchase or repayment of the Other Applicable Indebtedness
(determined on the basis of the aggregate outstanding principal amount of the
Subject Loans and the Other Applicable Indebtedness (or accreted amount if such
Other Applicable Indebtedness is extended with original issue discount) at such
time); it being understood that (1) the portion of the Subject Proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
the Subject Proceeds


44







--------------------------------------------------------------------------------









required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof (and the remaining amount, if any, of the Subject Proceeds shall
be allocated to the Subject Loans in accordance with the terms hereof), and the
amount of the prepayment of the Subject Loans that would have otherwise been
required pursuant to this Section 2.11(b)(ii) shall be reduced accordingly and
(2) to the extent the holders of the Other Applicable Indebtedness decline to
have such Indebtedness prepaid or repurchased, the declined amount shall
promptly (and in any event within ten Business Days after the date of such
rejection) be applied to prepay the Subject Loans in accordance with the terms
hereof.


(iii)    In the event that Holdings or any of its Subsidiaries receives Net
Proceeds in respect of any Prepayment Event set forth in clause (c) of the
definition thereof, the Borrower shall, substantially simultaneously with (and
in any event not later than the next succeeding Business Day) the receipt of
such Net Proceeds by the Borrower or its applicable Subsidiary, apply an amount
equal to 100% of such Net Proceeds to prepay the outstanding principal amount of
the relevant Loans in accordance with clause (v) below.
(iv)    Any Term Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Loans required to be made by the Borrower pursuant to this
Section 2.11(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds”), in which
case such Declined Proceeds may be retained by the Borrower; provided that for
the avoidance of doubt, no Lender may reject any prepayment made under Section
2.11(b)(iii) above to the extent that such prepayment is made with the Net
Proceeds of (w) Refinance Indebtedness incurred to refinance all or a portion of
the Loans pursuant to Section 6.01(f), (x) Incremental Term Loans incurred to
refinance all or a portion of the Loans pursuant to Section 2.23,
(y) Replacement Term Loans incurred to refinance all or any portion of the Loans
in accordance with the requirements of Section 9.02(f) and/or (z) Incremental
Equivalent Debt incurred to finance all or a portion of the Loans in accordance
with the requirements of Section 6.01(s). If any Term Lender fails to deliver a
notice to the Administrative Agent of its election to decline receipt of its
Applicable Percentage of any mandatory prepayment within the time frame
specified by the Administrative Agent, such failure will be deemed to constitute
an acceptance of such Term Lender’s Applicable Percentage of the total amount of
such mandatory prepayment of Loans.
(v)    Except to the extent less than pro rata treatment with the Initial Term
Loans is provided for in any Refinancing Amendment, any Incremental Facility
Amendment or any Extension Amendment, each prepayment of Loans pursuant to
Section 2.11(b) shall be applied ratably to each Class of Loans then outstanding
(provided that any prepayment of Loans with the Net Proceeds of any Refinance
Indebtedness, Incremental Term Facility or Replacement Term Loans shall be
applied to the applicable Class of Loans being refinanced or replaced). With
respect to each Class of Loans, all accepted prepayments under Section 2.11(b)
shall be applied on a pro rata basis against all remaining scheduled
installments of principal due in respect of such Loans payable pursuant to
Section 2.10, and each such prepayment shall be paid to the Term Lenders in
accordance with their respective Applicable Percentage of the applicable Class.
The amount of such


45







--------------------------------------------------------------------------------









mandatory prepayments shall be applied within each Class first to the then
outstanding Loans that are ABR Loans and then to the then outstanding Loans that
are Eurodollar Rate Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16.
(vi)    Prepayments made under this Section 2.11(b) shall be (A) accompanied by
accrued interest as required by Section 2.13, (B) subject to Section 2.16 and
(C) in the case of prepayments of Initial Term Loans under clause (iii) above as
part of a Repricing Transaction, subject to Section 2.12(c), but shall otherwise
be without premium or penalty.
(c)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) or through Electronic System, if arrangements for doing
so have been approved by the Administrative Agent, of any prepayment hereunder
not later than 10:00 a.m., Chicago time, (A) in the case of prepayment of a
Eurodollar Revolving Borrowing, three (3) Business Days before the date of
prepayment, or (B) in the case of prepayment of an ABR Revolving Borrowing, one
(1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof.



SECTION 2.12. Fees. (a)   The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.


(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.


(c)    If a Repricing Transaction occurs during the period beginning on the
Amendment No. 1 Effective Date and ending on (and including) the day which
occurs six months thereafter, the Borrower will pay to the Administrative Agent
for the ratable account of each Lender with outstanding Initial Term Loans which
are repaid or prepaid pursuant to such Repricing Transaction, a premium (the
“Repricing Premium”) in an amount equal to 1.0% of the principal amount of the
Initial Term Loans prepaid or, in the case of any amendment, the principal
amount of the Initial Term Loans outstanding prior to such amendment (including
each Lender that withholds its consent to such Repricing Transaction and is
replaced or repaid as a Non-Consenting Lender under Section 9.02(d)), a fee in
an amount equal to 1.0% of (x) in the case of a Repricing Transaction of the
type described in clause (a) of the definition thereof, the aggregate principal
amount of all Initial Term Loans prepaid (or converted) in connection with such
Repricing Transaction and (y) in the case of a Repricing Transaction described
in clause (b) of the definition thereof, the aggregate principal amount of all
Initial Term Loans outstanding on such date pursuant to such Repricing
Transaction. If the Repricing Premium shall be required to be paid pursuant to
the forgoing sentence, the Premium shall be due and owing in connection with
such prepayment, including without limitation if such prepayment is (i)
mandatory or optional, (ii) made when a Default or Event of Default is then
outstanding, (iii) the result of or subsequent to the acceleration of the Loans
for any reason at any time, including, without limitation, as a result of any
Defaults described in Article VII, and, in the case of insolvency,
reorganization or like proceeding, whether


46







--------------------------------------------------------------------------------









or not a claim for the Repricing Premium is allowed in such proceeding, (iv)
made pursuant to, or as the consequence of, any regulatory or judicial
enforcement or other actions from any Governmental Authority, or (v) made
pursuant to, or as the consequence of, of any bankruptcy proceeding or pursuant
to the Bankruptcy Code or similar law.



SECTION 2.13. Interest. (a) The Loans comprising ABR Borrowings shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    [Reserved].


(d)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.


(e)    Accrued interest on each Loan (for ABR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the Maturity Date), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.



SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or




47







--------------------------------------------------------------------------------









(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.



SECTION 2.15. Increased Costs. (a) If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or


(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.


(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of, or the
Loans made by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.


48







--------------------------------------------------------------------------------











(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.



SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19 or 9.02(d), then, in any such event, the Borrower shall compensate
each Lender for the amount required to make such Lender whole as a result of
such event. In the case of a Eurodollar Loan, such amount to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate
that would have been applicable to such Eurodollar Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.



SECTION 2.17. Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any
and all payments by or on account of any obligation of any Loan Party under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by


49







--------------------------------------------------------------------------------









the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably


50







--------------------------------------------------------------------------------









requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or




51







--------------------------------------------------------------------------------









(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party,


52







--------------------------------------------------------------------------------









shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.17, the term “applicable law”
includes FATCA.



SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Chicago time, on the date when
due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Floor L2, Chicago, Illinois, except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. Each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans of a given
Class and each conversion of any Borrowing to or continuation of any Borrowing
as a Borrowing of any Type (and of the same Class) shall be allocated pro rata
among the Lenders in accordance with their respective Applicable Percentages of
the applicable Class.


(b)    All proceeds of Collateral received by the Administrative Agent while an
Event of Default exists and all or any portion of the Loans have been
accelerated hereunder pursuant to Article VII, shall be applied, first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent from the Borrower (other than in connection with
Banking Services Obligations or Swap Agreement Obligations), second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrower (other
than in connection with Banking Services Obligations or Swap Agreement
Obligations), third, to pay


53







--------------------------------------------------------------------------------









interest then due and payable on the Loans ratably, fourth, to prepay principal
on the Loans and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22, ratably, fifth, to payment of any
amounts owing with respect to Banking Services Obligations and Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.22 and to the extent not paid
pursuant to clause fourth above, and sixth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of a Class and, in any such event, the Borrower shall pay
the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.


(c)    At the election of the Administrative Agent, all payments of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees, costs and expenses pursuant to Section 9.03), and
other sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.


(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans of any Class
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans of such Class and accrued interest thereon than
the proportion received by any other similarly situated Lender with Loans of
such Class, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of such Class of other
Lenders of such Class to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
Holdings or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.




54







--------------------------------------------------------------------------------









(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent to satisfy such Lender’s obligations hereunder until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender hereunder. Application of amounts pursuant to (i) and
(ii) above shall be made in any order determined by the Administrative Agent in
its discretion.


(g)    The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.



SECTION 2.19. Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.




55







--------------------------------------------------------------------------------









(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
Eligible Assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
    

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then such
Defaulting Lender shall not have the right to vote on any issue on which voting
is required (other than to the extent expressly provided in Section 9.02(b)) and
the Loans of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other Loan Document; provided, that, this shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby.



SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement.



SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any


56







--------------------------------------------------------------------------------









Subsidiary or Affiliate of a Loan Party shall deliver to the Administrative
Agent promptly after the last Business Day of each calendar month a written
notice setting forth the aggregate amount of all Banking Services Obligations
and Swap Agreement Obligations of such Loan Party or Subsidiary or Affiliate
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent). In addition, each such Lender or Affiliate thereof shall deliver to
the Administrative Agent, following the end of each calendar month (or promptly
upon the Administrative Agent’s request therefor), a summary of the amounts due
or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed. Notwithstanding the foregoing, solely with respect
to Commodity Swap Agreements, in addition to the ability to provide notice to
the Administrative Agent of Swap Agreement Obligations set forth above, in the
event that the Administrative Agent shall apply proceeds of Collateral received
by the Administrative Agent pursuant to the waterfall contained in Section
2.18(b), any Swap Agreement Obligations under Commodity Swap Agreements shall be
applied pursuant to the fifth tier of the waterfall so long as the
Administrative Agent shall have received prior written notice of such Commodity
Swap Agreement (and a summary of the amounts due thereunder) by such Lender or
Affiliate thereof at least one (1) Business Day prior to the application of such
proceeds of Collateral by the Administrative Agent; provided that the ability to
provide the notice described in this sentence shall not apply if such notice is
received on a date that is more than thirty (30) days after the effectiveness of
such Commodity Swap Agreement.



SECTION 2.23. Incremental Credit Extensions.


(a)    The Borrower may, at any time, on one or more occasions pursuant to an
Incremental Facility Amendment (i) add one or more new tranches of term
facilities and/or increase the principal amount of the Loans of any existing
Class by requesting new commitments to provide such Loans (any such new tranche
or increase, an “Incremental Term Facility” and any loans made pursuant to an
Incremental Term Facility, “Incremental Term Loans”) in an aggregate outstanding
principal amount not to exceed the Incremental Cap; provided that:
(i)    no Incremental Commitment in respect of any Incremental Term Facility may
be in an amount that is less than $5,000,000 (or such lesser amount to which the
Administrative Agent may reasonably agree),
(ii)    except as the Borrower and any Lender may separately agree, no Lender
shall be obligated to provide any Incremental Commitment, and the determination
to provide such commitments shall be within the sole and absolute discretion of
such Lender,
(iii)    no Incremental Facility or Incremental Term Loan (nor the creation,
provision or implementation thereof) shall require the approval of any existing
Lender other than in its capacity, if any, as a lender providing all or part of
any Incremental Commitment or Incremental Term Loan,


57







--------------------------------------------------------------------------------









(iv)    except as otherwise permitted herein, the terms of any Incremental Term
Facility (other than any terms which are applicable only after the Maturity Date
of any then-existing tranche of Loans) must be substantially consistent with
those applicable to any then-existing Loans or otherwise reasonably acceptable
to the Administrative Agent,
(v)    the Effective Yield (and the components thereof) applicable to any
Incremental Facility may be determined by the Borrower and the lender or lenders
providing such Incremental Facility; provided that, in the case of any
Incremental Term Facility that is pari passu with the Initial Term Loans in
right of payment and with respect to security, the Effective Yield applicable
thereto may not be more than 0.50% higher than the Effective Yield applicable to
the Initial Term Loans unless the Applicable Rate with respect to the Initial
Term Loans is adjusted to be equal to the Effective Yield with respect to such
Incremental Facility, minus 0.50%,
(vi)    the final maturity date with respect to any Incremental Term Loans shall
be no earlier than the Latest Term Loan Maturity Date at the time of incurrence
thereof,
(vii)    the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing Loans (without giving effect to any prepayments thereof),
(viii)    (A) any Incremental Term Facility may rank pari passu with or junior
to any then-existing tranche of Loans in right of payment and/or security or may
be unsecured (and to the extent the relevant Incremental Facility is pari passu
with or subordinated to any then-existing tranche of Loans in right of payment
or security and documented in a separate agreement, it shall be subject to an
Acceptable Intercreditor Agreement) and (B) no Incremental Facility may be (x)
guaranteed by any Person which is not a Loan Party or (y) secured by any assets
other than the Collateral,
(ix)    (A) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are pari passu in right of payment and security with
any then-existing Loans shall be made on a pro rata basis with such existing
Loans and (B) any prepayment (other than any scheduled amortization payment) of
Incremental Term Loans that are subordinated in right of payment or security
with any existing Loans shall be made on a junior basis with respect to such
existing Loans, except that the Borrower and the lenders providing the relevant
Incremental Term Loans shall be permitted, in their sole discretion, to elect to
prepay or receive, as applicable, any such prepayment on a less than pro rata
basis (but not on a greater than pro rata basis),
(x)    subject to Section 2.23(f), no Event of Default shall exist immediately
prior to or after giving effect to the effectiveness of such Incremental
Facility,
(xi)    the proceeds of any Incremental Facility may be used for working capital
and other general corporate purposes (including Acquisitions, investments and
Restricted Payments) and any other use not prohibited by this Agreement, and


58







--------------------------------------------------------------------------------









(xii)    on the date of the Borrowing of any Incremental Term Loans that will be
of the same Class as any then-existing Class of Loans, and notwithstanding
anything to the contrary set forth in Sections 2.08 or 2.13 above, such
Incremental Term Loans shall be added to (and constitute a part of, be of the
same Type as and, at the election of the Borrower, have the same Interest Period
as) each Borrowing of outstanding Loans of such Class on a pro rata basis (based
on the relative sizes of such Borrowings), so that each Term Lender providing
such Incremental Term Loans will participate proportionately in each
then-outstanding Borrowing of Loans of such Class; it being acknowledged that
the application of this clause (a)(xii) may result in new Incremental Term Loans
having Interest Periods (the duration of which may be less than one month) that
begin during an Interest Period then applicable to outstanding Eurodollar Loans
of the relevant Class and which end on the last day of such Interest Period.
(b)    Incremental Commitments may be provided by any existing Lender (in its
sole discretion), or by any other Eligible Assignee (other than an Ineligible
Institution) (any such other lender being called an “Additional Lender”);
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld) to the relevant Additional Lender’s provision of
Incremental Commitments if such consent would be required under Section 9.04(b)
for an assignment of Loans to such Additional Lender.
(c)    Each Lender or Additional Lender providing a portion of any Incremental
Commitment shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including the relevant Incremental Facility
Amendment) as may be reasonably required by the Administrative Agent to evidence
and effectuate such Incremental Commitment. On the effective date of such
Incremental Commitment, each Additional Lender shall become a Lender for all
purposes in connection with this Agreement.
(d)    As conditions precedent to the effectiveness of any Incremental Facility
or the making of any Incremental Term Loans, (i) upon its request, the
Administrative Agent shall be entitled to receive customary written opinions of
counsel, as well as such reaffirmation agreements, supplements and/or amendments
as it shall reasonably require, (ii) the Administrative Agent shall be entitled
to receive, from each Additional Lender, an Administrative Questionnaire and
such other documents as it shall reasonably require from such Additional Lender,
(iii) the Administrative Agent and Lenders shall be entitled to receive all fees
required to be paid in respect of such Incremental Facility or Incremental Term
Loans, (iv) subject to Section 2.23(f), the Administrative Agent shall have
received a Borrowing Request as if the relevant Incremental Term Loans were
subject to Section 2.03 or another written request, the form of which is
reasonably acceptable to the Administrative Agent and (v) the Administrative
Agent shall be entitled to receive a certificate of the Borrower signed by a
Financial Officer thereof:
(A)    certifying and attaching a copy of the resolutions adopted by the
governing body of the Borrower approving or consenting to such Incremental
Facility or Incremental Term Loans, and
(B)    to the extent applicable, certifying that the condition set forth in
clause (a)(x) above has been satisfied.


59







--------------------------------------------------------------------------------









(e)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Incremental Facility Amendment and/or any amendment to any other
Loan Document as may be necessary in order to establish new Classes or
sub-Classes in respect of Loans or Commitments pursuant to this Section 2.23 and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new Classes or sub-Classes, in each case on terms
consistent with this Section 2.23.
(f)    Notwithstanding anything to the contrary in this Section 2.23 or any
other provision of any Loan Document, if the proceeds of any Incremental
Facility are intended to be applied to finance an acquisition or other
investment and the lenders providing such Incremental Facility so agree, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality (it being understood that availability of such Incremental
Facility shall nevertheless be subject to the absence of an Event of Default
under clauses (a), (h) or (i) of Article VII and customary “specified” and
“acquisition agreement” representations).
(g)    This Section 2.23 shall supersede any provision in Section 2.18 or 9.02
to the contrary.



SECTION 2.24. Extensions of Loans.


(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class, in each case on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Loans of such Class) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate transactions with any individual Lender who
accepts the terms contained in the relevant Extension Offer to extend the
Maturity Date of such Lender’s Loans of such Class and otherwise modify the
terms of such Loans pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans (and related outstandings) and/or modifying the amortization schedule, if
any, in respect of such Loans) (each, an “Extension”, and each group of Loans,
in each case as so extended, and the original Loans (in each case not so
extended), being a “tranche”); it being understood that any Extended Term Loans
shall constitute a separate tranche of Loans from the tranche of Loans from
which they were converted, so long as the following terms are satisfied:
(i)    except as to (A) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (ii), (iii) and (iv), be
determined by the Borrower and any Lender who agrees to an Extension of its
Loans and set forth in the relevant Extension Offer) and (B) any covenants or
other provisions applicable only to periods after the Latest Maturity Date (in
each case, as of the date of such Extension), the Loans of any Lender extended
pursuant to any Extension (any such extended Loans, the “Extended Term Loans”)
shall have the same terms (or terms not less favorable to existing Lenders) as
the tranche of Loans subject to the relevant Extension Offer; provided, however,
that any representations and warranties, affirmative and negative covenants
(including financial covenants) and events of default applicable to such tranche
of Extended Term Loans that also expressly apply to (and for the benefit of) the
tranche of


60







--------------------------------------------------------------------------------









Loans subject to the Extension Offer and each other Class of Loans hereunder may
be more favorable to the lenders of the applicable tranche of Extended Term
Loans than those originally applicable to the tranche of Loans subject to the
Extension Offer;
(ii)     the final Maturity Date of any Extended Term Loans may be no earlier
than the then applicable Latest Maturity Date at the time of Extension;
(iii)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of any
then-existing Loans;
(iv)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Loans, in each case as specified in the
relevant Extension Offer;
(v)    if the aggregate principal amount of Loans in respect of which Lenders
have accepted the relevant Extension Offer exceed the maximum aggregate
principal amount of Loans offered to be extended by the Borrower pursuant to
such Extension Offer, then the Loans of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed the applicable Lender’s actual holdings of record) with respect to which
such Lenders have accepted such Extension Offer;
(vi)    unless the Administrative Agent otherwise agrees, any Extension must be
in a minimum amount of $5,000,000;
(vii)    any applicable Minimum Extension Condition must be satisfied or waived
by the Borrower; and
(viii)    any documentation in respect of any Extension shall be consistent with
the foregoing.
(b)    (i) No Extension consummated in reliance on this Section 2.24, shall
constitute a voluntary or mandatory prepayment for purposes of Section 2.11,
(ii) the scheduled amortization payments (insofar as such schedule affects
payments due to Lenders participating in the relevant Class) set forth in
Section 2.10 shall be adjusted to give effect to any Extension of any Class of
Loans and/or Commitments and (iii) except as set forth in clause (a)(vi) above,
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may, at its election, specify as a
condition (a “Minimum Extension Condition”) to the consummation of any Extension
that a minimum amount (to be specified in the relevant Extension Offer in the
Borrower’s sole discretion) of Loans of any or all applicable tranches be
tendered; it being understood that the Borrower may, in its sole discretion,
waive any such Minimum Extension Condition. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.24
(including, for the avoidance of doubt, the payment of any interest, fees or
premium in respect of any Extended Term Loans on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of


61







--------------------------------------------------------------------------------









this Agreement (including Sections 2.10, 2.11 or 2.18) or any other Loan
Document that may otherwise prohibit any Extension or any other transaction
contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans of any Class (or a portion
thereof). All Extended Term Loans and all obligations in respect thereof shall
constitute Secured Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral and guaranteed on a pari passu basis with all
other applicable Secured Obligations under this Agreement and the other Loan
Documents. The Lenders hereby irrevocably authorize the Administrative Agent to
enter into any Extension Amendment and any amendments to any of the other Loan
Documents with the Loan Parties as may be necessary in order to establish new
Classes or sub-Classes in respect of Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Classes or sub-Classes, in each case on terms consistent with this
Section 2.24.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.24.




ARTICLE III



Representations and Warranties


Each Loan Party represents and warrants to the Lenders that:



SECTION 3.01. Organization; Powers. Each Loan Party and each Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.
 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.




62







--------------------------------------------------------------------------------










SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents.



SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015, reported on by PricewaterhouseCoopers LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, certified by its Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year‑end audit adjustments (all of which, when
taken as a whole, would not be materially adverse) and the absence of footnotes
in the case of the statements referred to in clause (ii) above.


(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2015.



SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by any Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each of the Loan Parties and each of
its Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all of its real and material personal property, free of all Liens
other than those permitted by Section 6.02.


(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by each Loan Party and each Subsidiary does not infringe in any
material respect upon the rights of any other Person, and each Loan Party’s and
each Subsidiary’s rights thereto are not subject to any licensing agreement or
similar arrangement.



SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.




63







--------------------------------------------------------------------------------









(b)    Except for the Disclosed Matters, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii), no Loan Party or
any Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability, (C)
has received notice of any claim with respect to any Environmental Liability or
(D) knows of any basis for any Environmental Liability.


(c)    Since the date of this Agreement, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.



SECTION 3.07. Compliance with Laws and Agreements. Except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Loan Party and each Subsidiary is in
compliance with (i) all Requirement of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property.



SECTION 3.08. Investment Company Status. No Loan Party or any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.



SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such Taxes, other
than those set forth in clause (a) of Permitted Encumbrances.



SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan such that it could reasonably be
expected to result in a Material Adverse Effect.



SECTION 3.11. Disclosure. The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any Loan
Party or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party or any Subsidiary to the Administrative Agent or any


64







--------------------------------------------------------------------------------









Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.



SECTION 3.12. Material Contracts. No Loan Party or any Subsidiary is in breach
or in default of or under any Material Contract and has not received any notice
of the intention of any other party thereto to terminate any Material Contract,
in each case, where such breach, default or termination could be reasonably
likely to result in a Material Adverse Effect.



SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.


(b)    No Loan Party intends to, nor will permit any Subsidiary to, and no Loan
Party believes that it or any Subsidiary will, incur debts beyond its ability to
pay such debts as they mature, taking into account the timing of and amounts of
cash to be received by it or any such Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Subsidiary.



SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties maintain, and have caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.



SECTION 3.15. Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth (a) a correct and complete list of the name and
relationship to Holdings of each Subsidiary, noting whether such Subsidiary is a
Material Domestic Subsidiary, (b) the type of entity of Holdings and each
Subsidiary and (c) as of the date hereof, any joint venture or partnership
interests held by Holdings or its Subsidiaries. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non‑assessable. There are no
outstanding commitments or other obligations of any Loan Party to issue, and no


65







--------------------------------------------------------------------------------









options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Loan Party.



SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all of the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement, and
(b) Liens perfected only by possession (including possession of any certificate
of title), to the extent the Administrative Agent has not obtained or does not
maintain possession of such Collateral.



SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Subsidiary pending
or, to the knowledge of any Loan Party, threatened that could be reasonably
likely to result in a Material Adverse Effect. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except where such
violation could not be reasonably likely to result in a Material Adverse Effect.



SECTION 3.18. Federal Reserve Regulations. No part of the proceeds of any Loan
has been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.



SECTION 3.19. Use of Proceeds. The proceeds of the Loans have been used and will
be used, whether directly or indirectly as set forth in Section 5.08.



SECTION 3.20. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.



SECTION 3.21. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and directors and, to the knowledge of such Loan Party, its employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing, use of proceeds, Transaction or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.



SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.




66







--------------------------------------------------------------------------------










SECTION 3.23. Status as Senior Debt. The Loans and other Obligations of the Loan
Parties constitute senior Indebtedness of the Loan Parties ranking at least pari
passu in right of payment with all other Indebtedness of the Loan Parties.



SECTION 3.24. No Default. No Default or Event of Default has occurred and is
continuing.



SECTION 3.25. Business of Holdings. Except as expressly permitted by Section
6.13, Holdings has not (i) engaged in any business or business activities or
owned any property or asset other than (x) ownership of 100% of the Equity
Interests of the Borrower, (y) activities and contractual rights incidental to
maintenance of its corporate existence and (z) performance of its obligations
under the Loan Documents and ABL Loan Documents to which it is a party, and (ii)
sold, pledged or otherwise transferred any the Equity Interests of the Borrower
to any Person (other than to the Administrative Agent as Collateral or, subject
in all respects to the Intercreditor Agreement, the ABL Administrative Agent to
secure the obligations under the ABL Loan Documents).


ARTICLE IV



Conditions



SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document (including, without limitation, the
Intercreditor Agreement) signed on behalf of each party thereto or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page thereof) that each
such party has signed a counterpart of such Loan Document and (iii) such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to such requesting Lender
and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent and the Lenders in substantially the form of Exhibit B, all
in form and substance satisfactory to the Administrative Agent and its counsel.


(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Holdings for the 2014 and 2015
fiscal years, (ii) unaudited interim consolidated financial statements of
Holdings for each fiscal quarter ended after the date of the latest applicable
financial statements delivered pursuant to


67







--------------------------------------------------------------------------------









clause (i) of this paragraph as to which such financial statements are
available, and such financial statements shall not, in the reasonable judgment
of the Administrative Agent, reflect any material adverse change in the
consolidated financial condition of Holdings, as reflected in the audited,
consolidated financial statements described in clause (i) of this paragraph and
(iii) satisfactory projections for the five-year period beginning with the
fiscal year ending December 31, 2016 and ending with the fiscal year ending
December 31, 2021; provided, that the Borrower shall be deemed to have delivered
the foregoing to the Administrative Agent and the Lenders if prior to the
Effective Date, such information has been filed with the SEC and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Administrative Agent and the Lenders without
charge.


(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Borrower and Holdings, its Financial Officers, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, or other
organizational or governing documents, and (ii) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction.


(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of Holdings and each other Loan
Party, dated as of the Effective Date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in the Loan Documents are true and correct as of such date, and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.


(e)    Fees. The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all expenses for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Effective Date. All such amounts will be paid
with proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.


(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory


68







--------------------------------------------------------------------------------









to the Administrative Agent.


(g)    Pay-Off Letter; Effective Date Debt Repayments. The Administrative Agent
shall have received (x) fully-executed customary payoff letters related to each
Effective Date Debt Repayment reasonably satisfactory to it and (y) reasonably
satisfactory evidence of arrangement for the concurrent termination of all Liens
securing the obligations under existing credit facilities to be repaid in
connection with each Effective Date Debt Repayment. After the application of the
proceeds of the loans made on the Effective Date under the ABL Credit Agreement
and any Loans made under the Agreement on the Effective Date, the Effective Date
Debt Repayments shall have been completed in a manner reasonably satisfactory to
the Administrative Agent.


(h)    ABL Credit Agreement. The Loan Parties shall have entered into the ABL
Credit Agreement, and such ABL Credit Agreement shall be in full force and
effect, upon terms and conditions reasonably satisfactory to the Administrative
Agent


(i)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower at an institution reasonably
satisfactory to the Administrative Agent (the “Funding Account”) to which the
Administrative Agent is authorized by the Borrower to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
(j)    [Reserved].


(k)    [Reserved].


(l)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date.


(m)     [Reserved].


(n)     [Reserved].


(o)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received originals of (i) the certificates representing the
Equity Interests pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.


(p)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly


69







--------------------------------------------------------------------------------









permitted by Section 6.02), shall be in proper form for filing, registration
and/or recordation.


(q) Approvals. All governmental and third party approvals necessary in
connection with the financing contemplated hereby and the continuing operations
of Holdings and its Subsidiaries (including shareholder approvals, if any) shall
have been obtained on satisfactory terms and shall be in full force and effect.


(r)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.10
hereof and the other Loan Documents.


(s) [Reserved].
    
(t) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.


(u) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of Holdings
and its Affiliates shall be acceptable to the Administrative Agent in its sole
discretion.


(v) [Reserved].


(w) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.


(x) [Reserved].


(y) USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.


(z) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Lender or their respective counsel
may have reasonably requested.


The Administrative Agent shall notify the Borrower, the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on July 18,
2016 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).



    


70







--------------------------------------------------------------------------------









SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, is subject to the satisfaction of the following
conditions:


(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing, as applicable (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).


(b)  At the time of and immediately after giving effect to such Borrowing no
Default shall have occurred and be continuing.
        
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.


ARTICLE V



Affirmative Covenants


Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:



SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish or caused to be furnished to the Administrative Agent and each Lender:


(a)    within ninety (90) days after the end of each fiscal year of Holdings,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification (other than any such
qualification with respect to the Obligations being treated as short-term
indebtedness resulting solely from the Maturity Date occurring one year from the
time such opinion is delivered), commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, provided, that the Borrower shall be deemed to have
delivered the foregoing to the Administrative Agent and the Lenders if such
information has been filed with the SEC and is available on the EDGAR site at
www.sec.gov or any successor government site that is freely and readily
available to the Administrative Agent and the Lenders without charge, or has
been made freely and readily available to the Administrative Agent and the
Lenders without charge on Holdings’ website www.gbcholdings.com, and the
delivery date therefor shall be deemed to be the first day on


71







--------------------------------------------------------------------------------









which such information is available to the Administrative Agent and the Lenders
on one of such web pages;


(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided, that the Borrower
shall be deemed to have delivered the foregoing to the Administrative Agent and
the Lenders if such information has been filed with the SEC and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Administrative Agent and the Lenders without
charge, or has been made freely and readily available to the Administrative
Agent and the Lenders without charge on Holdings’ website www.gbcholdings.com,
and the delivery date therefor shall be deemed to be the first day on which such
information is available to the Administrative Agent and the Lenders on one of
such web pages;


(c)     promptly following delivery thereof, a copy of each Borrowing Base
Certificate (as defined in the ABL Credit Agreement) that is furnished to the
ABL Administrative Agent pursuant to the ABL Credit Agreement; provided that the
Borrower shall be required to furnish or cause to be furnished a copy of such
Borrowing Base Certificate solely to the Administrative Agent;


(d)    no later than seven (7) Business Days after any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
in substantially the form of Exhibit D (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes,
(ii) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
of the Total Net Leverage Ratio, (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate, and (v) certifying if any Subsidiaries have, as of the
delivery of the last the last certificate under this clause (d), qualified
independently as, or are being designated by the Borrower to become, Material
Domestic Subsidiaries;


(e)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such


72







--------------------------------------------------------------------------------









financial statements of any Default (which certificate may be limited to the
extent required by accounting rules or guidelines);


(f)    as soon as available but in any event no later than sixty (60) days after
the end of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and cash flow statement) of Holdings for each month of the upcoming
fiscal year (the “Projections”) in form reasonably satisfactory to the
Administrative Agent;


(g)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and


(h)    promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.


The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Loan Parties hereby (i) authorize the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
none of the Borrower, its controlling Person or any Subsidiary, in each case, if
any, has any outstanding publicly traded securities, including 144A securities.
Notwithstanding anything herein to the contrary, in no event shall the Borrower
request that the Administrative Agent make available to Public-Siders budgets,
projections or any certificates, reports or calculations with respect to the
Borrower’s compliance with the covenants contained herein.



SECTION 5.02. Notices of Material Events. Each of the Borrower and Holdings will
furnish to the Administrative Agent for delivery to each Lender prompt (but in
any event within any time period that may be specified below) written notice of
the following:


(a)    the occurrence of any Event of Default;




73







--------------------------------------------------------------------------------









(b)     receipt of any notice of any investigation by a Governmental Authority
or any litigation or proceeding commenced or threatened against any Loan Party
or any Subsidiary that (i) seeks damages in excess of $10,000,000, (ii) seeks
injunctive relief which is reasonably like to result in a Material Adverse
Effect, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets which is reasonably like to result in a Material Adverse Effect, (iv)
alleges criminal misconduct by any Loan Party or any Subsidiary, (v) asserts
liability on the part of any Loan Party or any Subsidiary in excess of
$10,000,000 in respect of any Tax, fee, assessment, or other governmental
charge, or (vi) involves any product recall which is reasonably likely to result
in a reduction to Consolidated Adjusted EBITDA in excess of $10,000,000;


(c)    any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral in excess of $5,000,000;


(d)    any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;


(e)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral in excess of $5,000,000 is located;


(f)    any filing with the SEC that pertains to any Material Contract;


(g)    within five (5) Business Days after the occurrence thereof, any Loan
Party entering into a Swap Agreement (other than a Commodity Swap Agreement) or
an amendment thereto, together with copies of all agreements evidencing such
Swap Agreement (other than a Commodity Swap Agreement) or amendment;


(h)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $10,000,000;


(i)     any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect; and


(j)    any amendment or modification to the ABL Credit Agreement (together with
an executed copy of such amendment or modification) within five (5) Business
Days after the effectiveness thereof.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.



SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises,


74







--------------------------------------------------------------------------------









governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03, and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.



SECTION 5.04. [Reserved].



SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.



SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and accounts in a
manner which is in compliance with the most recent SEC guidelines and
regulations with respect to its business and activities and (b) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties, to conduct inspections of
such Loan Party’s assets, liabilities, books and records, including examining
and making extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. The Administrative
Agent shall have the right to conduct and the Loan Parties shall be responsible
for the costs of expenses of one (1) inspection during any 12-month period.
Additionally, there shall be no limitation on the number or frequency of
inspections if an Event of Default has occurred and is continuing, and the Loan
Parties shall be responsible for the costs and expenses of any inspections
conducted while an Event of Default has occurred and is continuing. After the
occurrence and during the continuance of any Event of Default, each Loan Party
shall provide the Administrative Agent with access to its suppliers. Each Loan
Party acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to each Loan Party’s assets for internal use by the Administrative Agent and the
Lenders.



SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to comply with each Requirement of Law applicable to it or its
property (including without limitation Environmental Laws), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Loan Party will maintain
in effect and enforce policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.



SECTION 5.08. Use of Proceeds.
(a)    The proceeds of the Initial Term Loans shall be used to repay in full the
Senior Secured Notes on the Effective Date and to finance a portion of the other
Transactions. No part of the proceeds of any Loan will be used, whether directly
or indirectly for any purpose that entails a violation of any of the Regulations
of the Board,


75







--------------------------------------------------------------------------------









including Regulations T, U and X.


(b)    The Borrower will not request any Borrowing, and the Borrower shall not
use, and shall procure that its Subsidiaries and its and their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent that
such activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or the European
Union, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.



SECTION 5.09. Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder contains no material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading, and
the furnishing of such information shall be deemed to be a representation and
warranty by the Borrower on the date thereof as to the matters specified in this
Section 5.09; provided that, with respect to projected financial information,
the Loan Parties will only ensure that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time.



SECTION 5.10. Insurance. Each Loan Party will, and will cause each Loan Party
to, maintain with financially sound and reputable carriers customarily utilized
by companies with similar financial capacity and engaged in similar businesses
and owning similar properties as the Borrower and the other Loan Parties (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including, without limitation: loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.



SECTION 5.11. Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage in excess of $5,000,000 to any Collateral or the
commencement of any action or proceeding for the taking of any Collateral in
excess of $5,000,000 or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.



SECTION 5.12. [Reserved].







76







--------------------------------------------------------------------------------









SECTION 5.13. Maintenance of Ratings. Holdings and the Borrower shall use
commercially reasonable efforts to maintain (i) a credit rating for the
Indebtedness evidenced by this Agreement from each of S&P and Moody’s, (ii) a
public corporate credit rating from S&P of Holdings and (iii) a public corporate
family rating from Moody’s of Holdings; provided that in no event shall Holdings
or the Borrower be required to maintain any specific rating with any such
agency.



SECTION 5.14. Additional Collateral; Further Assurances.


(a) Subject to applicable Requirement of Law, each Loan Party will cause each
Subsidiary that is (i) formed, (ii) acquired or (iii) that qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as a Material Domestic Subsidiary pursuant to the definition of “Material
Domestic Subsidiary”, in each case after the date of this Agreement to become a
Loan Party by executing a Joinder Agreement. Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, in any property of such Loan Party which constitutes
Collateral.


(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (except any Excluded Domestic
Subsidiary) and (ii) 65% of the issued and outstanding Equity Interests entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of
the issued and outstanding Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each Domestic Subsidiary
Holding Company and in each Foreign Subsidiary directly owned by any Loan Party
(except any such Foreign Subsidiary owned by a Domestic Subsidiary Holding
Company) to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request. Each Domestic Subsidiary Holding Company that is a Loan
Party will cause 100% of the issued and outstanding Equity Interests of each of
its Domestic Subsidiaries (except any Excluded Domestic Subsidiary) to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.
(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any Requirement of Law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all in form and substance reasonably satisfactory to
the Administrative Agent and all at the expense of the Loan Parties.


77







--------------------------------------------------------------------------------









(d) If any assets (excluding any real property or improvements thereto or any
interest therein) are acquired by any Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien under the Security Agreement upon acquisition thereof), the
Borrower will (i) notify the Administrative Agent and the Lenders thereof, and,
if requested by the Administrative Agent or the Required Lenders, cause such
assets (other than with respect to any real property or improvements thereto or
any interest therein) to be subjected to a Lien securing the Secured Obligations
and (ii) take, and cause each applicable Loan Party to take, such actions (other
than with respect to any real property or improvements thereto or any interest
therein) as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in clause (c)
of this Section, all at the expense of the Loan Parties.



SECTION 5.15. Post-Closing Matters. Notwithstanding anything to the contrary set
forth herein or in any other Loan Document, to the extent not delivered on the
Effective Date:


(a) within one hundred and twenty (120) days of the Effective Date (as such
period may be extended by the Administrative Agent in its sole discretion), the
Loan Parties shall deliver or cause to be delivered to the Administrative Agent
(x) each Collateral Access Agreement required to be provided pursuant to Section
4.13 of the Security Agreement and (y) evidence reasonably satisfactory to the
Administrative Agent of the termination of all existing collateral access
agreements entered into in connection with any prior Indebtedness that was
repaid on or prior to the Effective Date;


(b) within ninety (90) days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent each Deposit
Account Control Agreement (as defined in the Security Agreement) required to be
provided pursuant to Sections 4.14 and 7.1 of the Security Agreement;


(c) within forty-five (45) days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent each
insurance endorsement and any other certificates, instruments, documents or
other agreements with respect to the Loan Parties insurance policies required to
be provided pursuant to Section 4.12 of the Security Agreement; and


(d) within five (5) Business Days of the Effective Date (as such period may be
extended by the Administrative Agent in its sole discretion), the Loan Parties
shall deliver or cause to be delivered to the Administrative Agent evidence of
the termination and release (and, where applicable, evidence of the filings of
such termination and release) of all mortgages, leasehold mortgages, deeds of
trust and any other similar document or agreement encumbering any of the
leasehold real property or real property owned in fee by any Loan Party, in each
case in a form and manner reasonably satisfactory to the Administrative Agent.


ARTICLE VI



Negative Covenants




78







--------------------------------------------------------------------------------









Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:



SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)    the Secured Obligations (including Indebtedness created pursuant to
Section 2.23, Section 2.24 and Section 9.02(f));


(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals, refinancings and replacements of any such
Indebtedness in accordance with clause (f) hereof;


(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
    
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;


(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
$50,000,000 at any time outstanding;


(f) Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (a), (b), (e), (i), (j), (k), (n), (o), (q) or
(s) hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); provided that (i) such Refinance Indebtedness does not increase
the principal amount or interest rate of the Original Indebtedness, (ii) any
Liens securing such Refinance Indebtedness are not extended to any additional
property of any Loan Party or any Subsidiary, (iii)


79







--------------------------------------------------------------------------------









no Loan Party or any Subsidiary that is not originally obligated with respect to
repayment of such Original Indebtedness is required to become obligated with
respect to such Refinance Indebtedness, (iv) such Refinance Indebtedness does
not result in a shortening of the average weighted maturity of such Original
Indebtedness, (v) the terms of such Refinance Indebtedness other than fees and
interests are not less favorable to the obligor thereunder than the original
terms of such Original Indebtedness, (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness; and (vii)
in the case of Refinance Indebtedness incurred in respect of Indebtedness
permitted under clause (a) of this Section 6.01, such Indebtedness shall comply
with the provisions set forth in Section 9.02(f);
 
(g)    Indebtedness owed to (i) any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business and (ii) any
participant in a self-insured health and welfare plan maintained by any Loan
Party or Subsidiary, as a result of claims for benefits;


(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
    
(i)    Subordinated Indebtedness in an aggregate principal amount not exceeding
$50,000,000 at any time outstanding;


(j)    Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (j), together with any Refinance
Indebtedness in respect thereof permitted by clause (f) above, shall not exceed
$50,000,000 at any time outstanding;


(k)     unsecured Indebtedness consisting of seller debt or notes, bona fide
purchase price adjustments, indemnifications, earnouts or other similar
obligations in connection with any Acquisition or disposition of a line of
business or Subsidiary permitted hereunder;


(l)     Swap Agreements permitted in accordance with Section 6.07;


(m)    Indebtedness in connection with overdraft protection arrangements with
financial institutions in respect of disbursement accounts of Borrower or its
Subsidiaries maintained in the ordinary course of business, so long as the
aggregate principal amount thereof does not at any time exceed $15,000,000;


(n)    Indebtedness of Foreign Subsidiaries and other Subsidiaries that are not
Material Domestic Subsidiaries owed to a Person that is not an Affiliate with
any Loan Party, so long as the aggregate principal amount thereof does not at
any time exceed the dollar equivalent of $25,000,000; provided, that no Loan
Party may Guarantee or have any other obligation under such


80







--------------------------------------------------------------------------------









Indebtedness;


(o)    Indebtedness under the ABL Credit Agreement outstanding on the Effective
Date after giving effect to the Transactions, together with any extension,
renewal, increase or “Replacement ABL Credit Agreement” (as defined in the
Intercreditor Agreement) thereof not prohibited by the Intercreditor Agreement
not to exceed an amount equal to the greater of (x) $400,000,000 and (y) the sum
of 85% of Eligible Accounts (as defined in the ABL Credit Agreement or any
equivalent provision under any Replacement ABL Credit Agreement) of the Loan
Parties plus the product of up to 85% multiplied by the Net Orderly Liquidation
Value (as defined in the ABL Credit Agreement or any equivalent provision under
any Replacement ABL Credit Agreement) percentage identified in the most recent
Inventory appraisal ordered by the ABL Agent multiplied by the Value (as defined
in the ABL Credit Agreement or any equivalent provision under any Replacement
ABL Credit Agreement) of the Loan Parties' Eligible Inventory (as defined in the
ABL Credit Agreement or any equivalent provision under any Replacement ABL
Credit Agreement);


(p)    Indebtedness of Holdings and its Subsidiaries consisting of the financing
of insurance premiums in the ordinary course of business;


(q)    Indebtedness under any Permitted Factoring Facility; provided, that the
aggregate principal amount of Indebtedness outstanding under all such Permitted
Factoring Facilities shall not exceed $2,000,000 at any time;


(r)    other Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;


(s)    Incremental Equivalent Debt; and


(t)    additional Indebtedness of the Borrower and/or any Subsidiary so long as,
after giving, pro forma effect thereto, including the application of the
proceeds thereof (but without “netting” cash proceeds of the applicable
Indebtedness), (i) (A) if such Indebtedness is secured by a Lien on the Term
Loan Priority Collateral that is pari passu with the Lien on the Collateral
securing the Secured Obligations, the Net Senior Secured Leverage Ratio does not
exceed 2.50:1.00, (B) if such Indebtedness is (1) secured by a Lien on the Term
Loan Priority Collateral that is junior to the Lien on the Collateral securing
the Secured Obligations, (2) secured by a Lien on the ABL Priority Collateral
that is pari passu or junior to the Lien on the Collateral securing the Secured
Obligations or (3) is unsecured, the Fixed Charge Coverage Ratio is not less
than 2.00:1.00, (ii) any such Indebtedness that is subordinated to the
Obligations in right of payment shall be subject to an Acceptable Intercreditor
Agreement, (iii) the Weighted Average Life to Maturity applicable to such
Indebtedness (other than customary bridge loans with a maturity date of no
longer than one year; provided that any Indebtedness exchanged for such bridge
loans shall be subject to the requirements of this clause (iii)) is no shorter
than the Weighted Average Life to Maturity of the then-existing Loans, (iv) the
final maturity date with respect to such Indebtedness (other than customary
bridge loans with a maturity date of no longer than one year; provided that any
Indebtedness exchanged for such bridge loans shall be subject to the
requirements of this clause (iv)) is no earlier than the Latest Term Loan
Maturity Date on the date of the issuance or incurrence, as applicable, thereof,
(v) in the case of any such Indebtedness in the form of term


81







--------------------------------------------------------------------------------









loans (other than customary bridge loans) that are pari passu with the Initial
Term Loans in right of payment and with respect to security, the Effective Yield
applicable thereto will not be more than 0.50% per annum higher than the
Effective Yield in respect of the Initial Term Loans unless the Effective Yield
with respect to the Initial Term Loans is adjusted to be equal to the Effective
Yield applicable to such Indebtedness, minus 0.50% per annum and (vi) in each
case, no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such Indebtedness.



SECTION 6.02. Liens. No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:


(a)    Liens created pursuant to any Loan Document;


(b)    Permitted Encumbrances;


(c)    any Lien on any property or asset of Holdings or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof, and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;


(d)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, and (iii) such Liens
shall not apply to any other property or assets of the Borrower or any
Subsidiary;


(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4‑208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;


(g) Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;




82







--------------------------------------------------------------------------------









(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;


(i)    License Agreements entered into by any Loan Party or their Subsidiaries
as of the date hereof as in effect on the date hereof and licenses with respect
to Intellectual Property (including amendments and other modifications to
existing License Agreements) to the extent permitted under Section 6.05(i);


(j)     Liens solely on any cash earnest money deposits and cash advances made
by a Loan Party or any of its Subsidiaries in connection with any letter of
intent of an acquisition or purchase agreement permitted hereunder;


(k)    Liens arising from (i) precautionary UCC financing statements, including
in respect of any operating lease or disposition permitted by this Agreement and
(ii) Equipment or other assets not owned by any Loan Party or Subsidiary located
on the premises of such Loan Party or Subsidiary (but not in connection with, or
as part of, the financing thereof) from time to time in the ordinary course of
business and consistent with current practices of such Loan Party or Subsidiary
and the precautionary UCC financing statement filings in respect thereof;


(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depositary institution;


(m)    Liens securing Indebtedness permitted by Section 6.01(o) so long as any
Liens on the Term Loan Priority Collateral shall be (i) subordinate to the Liens
on the Collateral securing the Secured Obligations and (ii) subject to the
Intercreditor Agreement;


(n)    Liens securing Indebtedness of Foreign Subsidiaries permitted under
Section 6.01(n), which Liens are granted solely upon assets of Foreign
Subsidiaries;


(o)    any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased;


(p)    leases and subleases (including ground leases in respect of real property
on which facilities owned or leased by a Loan Party or its Subsidiaries are
located) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of a Loan Party
or any of its Subsidiaries, taken as a whole, and do not secure any
Indebtedness;


(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;




83







--------------------------------------------------------------------------------









(r)    any encumbrance or restriction with respect to the Equity Interests of
any joint venture or similar arrangement created pursuant to the joint venture
or similar agreements with respect to such joint venture or similar arrangement;


(s)    Liens on the Collateral securing Swap Obligations;


(t)    Liens securing Indebtedness permitted by Section 6.01(f), (r), (s) and
(t); provided that notwithstanding anything to the contrary set forth herein,
Liens on the ABL Priority Collateral securing Indebtedness shall only be
permitted pursuant to (i) Sections 6.02(m), (o) and (u) and (ii) with respect to
Liens securing Indebtedness permitted by Sections 6.01(a), (s) and (t);


(u)    Liens securing Indebtedness under any Permitted Factoring Facility;
provided such Liens shall not apply to any other property or assets of the Loan
Parties or their Subsidiaries other than the Accounts sold, transferred or
pledged pursuant to the applicable Permitted Factoring Facility; and


(v)    other Liens securing obligations (other than Indebtedness of the type
described in clauses (a) or (g) of the definition thereof) in an aggregate
amount not to exceed $5,000,000 at any time outstanding.



SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing (i) any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Person (other than the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary and,
if any party to such merger is a Loan Party, such surviving entity is a
Subsidiary or becomes a Subsidiary that is a Loan Party concurrently with such
merger and (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
(b)    No Loan Party will, nor will it permit any Subsidiary to, engage in any
business other than businesses of the type conducted by Holdings and its
Subsidiaries on the date hereof and businesses reasonably related thereto.
(c)    Holdings will not engage in any business or activity other than the
ownership of all the outstanding Equity Interests of the Borrower and activities
incidental thereto. Holdings will not own or acquire any assets (other than
Equity Interests of the Borrower and the cash proceeds of any Restricted
Payments permitted by Section 6.08) or incur any liabilities (other than
liabilities under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence).
(d)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from


84







--------------------------------------------------------------------------------









the basis in effect on the Effective Date.
(e)    No Loan Party will change the accounting basis upon which its financial
statements are prepared such that such Loan Party is no longer in compliance
with the Securities Exchange Act of 1934 and the rules of the SEC thereunder as
in effect on the date hereof.
(f)    Neither Holdings nor the Borrower will operate as anything other than a
“C corporation” as defined by the IRS for income tax filing purposes.



SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Subsidiary to, form any subsidiary after the
Effective Date, or purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Loan Party and a wholly owned Subsidiary prior to
such merger) any evidences of Indebtedness or Equity Interests or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:


(a)    Permitted Investments;


(b)    investments in existence on the date hereof and described in Schedule
6.04;


(c)    investments by Holdings in the Borrower and by the Borrower and the
Subsidiaries in Equity Interests in their respective Subsidiaries, provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Security Agreement (subject to the limitations applicable to Equity
Interests of a Foreign Subsidiary referred to in Section 5.14) and (B) the
aggregate amount of investments by Loan Parties in Subsidiaries that are not
Loan Parties (together with outstanding intercompany loans permitted under
clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $25,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);


(d)    loans or advances made by any Loan Party to any Subsidiary and made by
any Subsidiary to a Loan Party or any other Subsidiary, provided that (A) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (B) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e)) shall not exceed $25,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);


(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) and
outstanding intercompany


85







--------------------------------------------------------------------------------









loans permitted under clause (B) to the proviso to Section 6.04(d)) shall not
exceed $25,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);


(f)    loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $2,500,000 in the aggregate at any one time outstanding;


(g)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;


(h)    investments in the form of Swap Agreements permitted by Section 6.07;


(i)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;


(j)    investments received in connection with the disposition of assets
permitted by Section 6.05;


(k)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;


(l)    investments consisting of extension of trade credit in the ordinary
course of business, consistent with past practices;


(m)    Permitted Acquisitions;


(n)    investments consisting of Equity Interests received by a Loan Party as
consideration in connection with the bankruptcy of an unaffiliated Person or any
settlement with any such Person effected in accordance with the terms hereof;
provided, that, in the case of any of the foregoing, such Equity Interests shall
be promptly pledged to the Administrative Agent in accordance with Section 5.14;


(o)    investments in the form of loans or capital contributions to Olin Luotong
Metals (GZ) Co., Ltd., a Chinese limited liability company, in an aggregate
amount not to exceed $1,200,000 less the amount of any such investments existing
as of the date hereof; provided, that, no Loan Party shall make any such loan or
capital contribution unless no Default or Event of Default shall exist or have
occurred and be continuing as of the date of such loan or capital contribution
and after giving effect thereto;


(p)    investments received in connection with the dispositions of assets
permitted by Section 6.05(e) or (g);


86







--------------------------------------------------------------------------------











(q)    Guarantees by the Borrower or any of the Subsidiaries of leases (other
than Capital Lease Obligations) or of other obligations of the Borrower or any
of its Subsidiaries that do not constitute Indebtedness, in each case entered
into in the ordinary course of business that is consistent with past practice;


(r)    investments made after the Effective Date by the Borrower and/or any of
its Subsidiaries in an aggregate outstanding amount not to exceed the portion,
if any, of the Available Amount on such date that the Borrower elects to apply
to this clause (r); and


(s)    in addition to investments otherwise expressly permitted by this Section,
investments by the Borrower or any of its Subsidiaries, so long as after giving
effect to such investment (i) the Total Net Leverage Ratio, calculated on a pro
forma basis, would not exceed 1.50:1.00 and (ii) no Default or Event of Default
has occurred and is continuing.



SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any Subsidiary
to, sell, transfer, lease or otherwise dispose of any asset, including any
Equity Interest owned by it, nor will Holdings permit any Subsidiary to issue
any additional Equity Interest in such Subsidiary (other than to the Borrower or
another Subsidiary in compliance with Section 6.04), except:


(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business and (ii) used, obsolete, worn out or surplus Equipment or property
in the ordinary course of business;


(b)    sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;


(c)    sales, transfers and dispositions of Accounts in the ordinary course of
business in connection with the compromise, settlement or collection thereof;


(d)    sales, transfers and dispositions constituting an investment permitted by
Section 6.04;


(e)    Sale and Leaseback Transactions permitted by Section 6.06;


(f)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of Holdings or any Subsidiary;


(g)    sales, transfers and other dispositions of assets that are not permitted
by any other clause of this Section; provided that both immediately before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing and the aggregate fair market value of all assets sold,
transferred or otherwise disposed of since the Effective Date in reliance upon
this clause (g) shall not exceed $25,000,000 in the aggregate; provided further
that, so long as no Default or Event of Default has occurred and is continuing
or after giving effect to such transaction, in addition to the foregoing, the
Loan


87







--------------------------------------------------------------------------------









Parties and their Subsidiaries may make unlimited sales, transfers, leases or
dispositions of assets so long as after giving effect to such disposition the
Total Net Leverage Ratio, calculated on a pro forma basis, would not exceed
1.50:1.00;


(h)    Restricted Payments permitted by Section 6.08, transactions permitted by
Section 6.03 and Liens permitted by Section 6.02;
        
(i)    the non-exclusive licensing or sublicensing of Intellectual Property
rights in the ordinary course of business;


(j)    the abandonment or cancellation of intellectual property, in the
reasonable judgment of the Borrower, that is no longer used or useful in any
material respect in the business of Holdings and its Subsidiaries, taken as a
whole;


(k)    dispositions of investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;


(l)    dispositions of cash and cash equivalents in the ordinary course of
business for consideration consisting of cash or cash equivalents;


(m)    any surrender or waiver of contract rights or settlement, release or
surrender of contract, tort or other litigation claims in the ordinary course of
business;


(n)    sales of assets received by the Borrower or any Subsidiary Guarantor from
Persons other than the Borrower or a Subsidiary Guarantor upon foreclosure on a
Lien in favor of the Borrower of such Subsidiary;


(o)    dispositions of non-core, duplicative or unnecessary assets that were
acquired in connection with a Permitted Acquisition; provided, that any such
disposition shall be made or contractually committed to be made within 365 days
of the date such assets were acquired by Borrower or any of its Subsidiaries;
and


(p)    to the extent constituting a sale, disposition or transfer of assets, the
sale, disposition or transfer of Accounts pursuant to a Permitted Factoring
Facility;


provided that all sales, transfers, leases and other dispositions permitted
under clauses (a) through (g) above (other than those permitted by clauses (b)
and (f) above) shall be made for fair value and for at least 75% cash
consideration.



SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such


88







--------------------------------------------------------------------------------









fixed or capital asset and is consummated within 90 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset.
    

SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement (other than any Commodity Swap
Agreements), except (a) Swap Agreements entered into to hedge or mitigate risks
to which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any Subsidiary), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.



SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) each of Holdings and
the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries of Holdings may declare and
pay dividends ratably with respect to their Equity Interests to any Loan Party
or any wholly-owned Subsidiary of any Loan Party, (iii) the Borrower may make
Restricted Payments or make distributions to Holdings, to repurchase, redeem or
otherwise acquire for value Equity Interests of Holdings held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of Holdings or any of
its Subsidiaries upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate consideration
paid for all such redemptions and payments shall not exceed, in any fiscal year,
$5,000,000 (in each case, with unused amounts in any fiscal year being carried
over to the next succeeding fiscal year); (iv) Restricted Payments to Holdings
to pay corporate and overhead expense attributable to the preservation of their
existence (including expenses relating to Holdings’ continuing operation as a
public company) or ownership of the Borrower and its Subsidiaries in the
ordinary course of business; (v) to the extent constituting Restricted Payments,
Holdings and any of its Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Sections 6.03, 6.04 or 6.09; (vi) the
Borrower may make Restricted Payments or make distributions to Holdings, to
allow Holdings to make regularly scheduled quarterly dividend payments to its
shareholders in an amount not to exceed the greater of (x) $10,000,000 during
any Test Period after giving pro forma effect to such quarterly dividend or (y)
$0.15 per issued share of common stock of Holdings that is outstanding on the
date such quarterly dividend is made, (vii) so long as no Default or Event of
Default has occurred and is continuing after giving pro forma effect thereto,
other Restricted Payments made after the Effective Date by Holdings and/or any
of its Subsidiaries in an aggregate outstanding amount not to exceed the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (vii); (viii) Holdings and/or any of its Subsidiaries
may make additional Restricted Payments so long as (i) the Total Net Leverage
Ratio, calculated on a pro forma basis, would not exceed 1.50:1.00 and (ii) no
Default or Event of Default has occurred and is continuing after giving pro
forma effect to such Restricted Payment; and (ix) the Borrower may make
Restricted Payments or make distributions to Holdings, to allow Holdings to pay
Taxes arising from the operations of Borrower and its Subsidiaries.




89







--------------------------------------------------------------------------------









(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any (x) Subordinated Lien Indebtedness or (y) Subordinated
Indebtedness (the Indebtedness described in clauses (x) and (y), the “Restricted
Debt”) or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Restricted Debt prior to the scheduled maturity (collectively,
“Restricted Debt Payments”), except:


(i)    payments as part of an applicable high yield discount obligation catch-up
payment;


(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted under Section 6.01, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;


(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;


(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05
and other mandatory prepayments of ABL Obligations in each case not prohibited
by Intercreditor Agreement: (i) required to be made pursuant to the ABL Credit
Agreement as in effect on the date hereof or (ii) other mandatory prepayments of
Loan Obligations required to be made pursuant to the ABL Credit Agreement which
are paid solely with the proceeds of ABL Priority Collateral; and


(v)    Restricted Debt Payments in an aggregate amount not to exceed the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (v); and


(vi) other Restricted Debt Payments so long as after giving pro forma effect to
such payment, (i) the Total Net Leverage Ratio, calculated on a pro forma basis,
would not exceed 1.50:1.00 and (ii) no Default or Event of Default has occurred
and is continuing.



SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
investment permitted by Section 6.04, (d) any Indebtedness permitted under
Section 6.01(c), (e) any Restricted Payment permitted by Section 6.08, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of Holdings or any Subsidiary who are not employees
of Holdings or any Subsidiary, and


90







--------------------------------------------------------------------------------









compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of Holdings or its
Subsidiaries in the ordinary course of business, (h) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options and stock ownership
plans approved by Holdings’ or the Borrower’s board of directors, (i)
transactions with entities that are joint ventures solely as a result of the
Borrower’s or a Subsidiary’s Control over such joint venture, (j) customary
tax-sharing agreements and arrangements, (k) any agreement, instrument or
arrangement as in effect as of the Effective Date and set forth in Schedule
6.09, or any amendment thereto (so long as any such amendment is not adverse to
the Lenders in any material respect as compared to the applicable agreement as
in effect on the Effective Date as reasonably determined in good faith by the
Borrower), and (l) the existence of, or the performance by a Loan Party or any
of its Subsidiaries of its obligations under the terms of, any stockholders
agreement or its equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Effective
Date and set forth in Schedule 6.09 and any similar agreements which it may
enter into thereafter; provided, however, that the existence of, or the
performance by such Loan Party or any of its Subsidiaries of obligations under
any future amendment to any such existing agreement or under any similar
agreement entered into after the Effective Date shall only be permitted by this
clause (l) to the extent that the terms of any such existing agreement together
with all amendments thereto, taken as a whole, or new agreement are not
otherwise more disadvantageous to the Lenders in any material respect than the
terms of the original agreement in effect on the Effective Date as reasonably
determined in good faith by the Borrower.



SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10, in the ABL Credit
Agreement or any document with respect to any Incremental Equivalent Debt (or
any extension, renewal or refinancing thereof, or any amendment or modification
thereto, that does not expand the scope of, any such restriction or condition in
any material respect), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or the assets of any Loan Party or Subsidiary thereof pending such
sale, provided that such restrictions and conditions apply only to the
Subsidiary or assets that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof, (vi)
the foregoing shall not apply to any agreement or other instrument of a Person
acquired by a Loan Party or any of its Subsidiaries in existence at the time of
such Acquisition (but not created in connection therewith or in contemplation
thereof), (vii) the foregoing shall not apply to customary provisions in joint
venture agreements, limited liability company operating agreements, partnership
agreements,


91







--------------------------------------------------------------------------------









stockholders agreements and other similar agreements, (viii) the foregoing shall
not apply to customary provisions contained in leases and other agreements
entered into in the ordinary course of business, and (ix) the foregoing shall
not apply to restrictions under agreements evidencing or governing or otherwise
relating to Indebtedness permitted under Section 6.01 of Subsidiaries that are
not Loan Parties; provided that such restriction is only with respect to the
assets of Subsidiaries that are not Loan Parties.



SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will it
permit any Subsidiary to, amend, modify or waive any of its rights under (a) any
agreement relating to any Specified Indebtedness or (b) its charter, articles or
certificate of incorporation or organization, by-laws, operating, management or
partnership agreement or other organizational or governing documents, in each
case, to the extent any such amendment, modification or waiver would be
materially adverse to the Lenders in any respect, except in respect or Specified
Indebtedness to the extent such amendment, modification or waiver would be
permitted pursuant to Section 6.01(f).


SECTION 6.12. [Intentionally Omitted.]



SECTION 6.13. Holding Company. Holdings shall not engage at any time in any
business or business activity other than (i) ownership of Equity Interests of
the Borrower, together with activities directly related thereto; (ii)
performance of its obligations under and in connection with the Loan Documents;
(iii) issuance of Equity Interests; and (iv) as otherwise necessary to comply
with any Requirement of Law. Holdings shall (x) own no assets other than the
Equity Interests of the Borrower, its books and records, deposit accounts of
Holdings, all cash deposits held therein, and cash paid to Holdings in
accordance with the terms hereof, (y) incur no Indebtedness for borrowed money
other than guarantees of Indebtedness of the Borrower and Subsidiaries permitted
hereunder and (z) grant no Lien on any of its assets other than Liens created
pursuant to the Loan Documents and the ABL Loan Documents and ordinary course
Liens incurred under customary deposit account agreements entered into by
Holdings with respect to deposit accounts.


ARTICLE VII



Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or


92







--------------------------------------------------------------------------------









any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been materially incorrect when made or deemed
made;


(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.01, 5.02(a), 5.03 (with respect to a Loan
Party’s existence), 5.07, 5.08, or 5.15 or in Article VI;


(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Sections 5.02 (other than Section 5.02(a)), 5.03
(other than with respect to a Loan Party’s existence) through 5.06, 5.10, 5.11
or 5.13 of this Agreement or (ii) 30 days after the earlier of any Loan Party’s
knowledge of such breach or notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender) if such breach relates to
terms or provisions of any other Section of this Agreement;


(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05; provided, further, that the Loan Parties’ failure to
perform or observe the fixed charge coverage ratio financial covenant under
Section 6.12 of the ABL Credit Agreement shall not constitute an Event of
Default unless and until (x) the “Required Lenders” under and as defined in the
ABL Credit Agreement have declared all obligations under the ABL Loan Documents
to be immediately due and payable and such declaration has not been rescinded or
(y) such failure with respect to the fixed charge coverage ratio financial
covenant remains unwaived by the “Required Lenders” under and as defined in the
ABL Credit Agreement for a period of more than 180 consecutive calendar days;


(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition


93







--------------------------------------------------------------------------------









shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)    any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j)    any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;


(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of any Loan Party or Subsidiary to enforce any
such judgment; or (ii) any Loan Party or Subsidiary shall fail within thirty
(30) days to discharge one or more non-monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;


(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;


(m)    a Change in Control shall occur;


(n)    the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement), or the breach of any of the terms or provisions of any
Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;


(o)    the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Obligation Guaranty
or any Loan Guarantor shall fail to comply with any of the terms or provisions
of the Loan Guaranty or any Obligation Guaranty to which it is a party, or any
Loan Guarantor shall deny that it has any further liability under the Loan
Guaranty or any Obligation Guaranty to which it is a party, or shall give notice
to such effect, including, but not limited to notice of termination delivered
pursuant to Section 10.08 or any notice of termination delivered pursuant to the
terms of any Obligation Guaranty;




94







--------------------------------------------------------------------------------









(p)    except as permitted by the terms of any Collateral Document or required
by terms of the Intercreditor Agreement, (i) any Collateral Document shall for
any reason fail to create a valid security interest in any Collateral (with
respect to Collateral having an aggregate book value in excess of $5,000,000)
purported to be covered thereby, or (ii) any Lien (with respect to Collateral
having an aggregate book value in excess of $5,000,000) securing any Secured
Obligation shall cease to be a perfected, first priority Lien;


(q)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or


(r)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


then, and in every such event (other than an event with respect to any Loan
Party described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement. Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may and at the request of the Required Lenders shall, in accordance with
the terms of the Intercreditor Agreement for so long as the Intercreditor
Agreement is in effect, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.


ARTICLE VIII



The Administrative Agent









95







--------------------------------------------------------------------------------









SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders, on behalf
of itself and any of its Affiliates that are Secured Parties, hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Loan Parties shall not have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.



SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.



SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan


96







--------------------------------------------------------------------------------









Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.



SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.



SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.



SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by its
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the


97







--------------------------------------------------------------------------------









other Loan Documents, provided that, solely for purposes of maintaining any
security interest granted to the Administrative Agent under any Collateral
Document for the benefit of the Secured Parties, the retiring Administrative
Agent shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of the Administrative Agent, shall continue to hold such
Collateral, in each case until such time as a successor Administrative Agent is
appointed and accepts such appointment in accordance with this paragraph (it
being understood and agreed that the retiring Administrative Agent shall have no
duly or obligation to take any further action under any Collateral Document,
including any action required to maintain the perfection of any such security
interest), and (b) the Required Lenders shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, provided that (i) all payments required to be made hereunder or under any
other Loan Document to the Administrative Agent for the account of any Person
other than the Administrative Agent shall be made directly to such Person and
(ii) all notices and other communications required or contemplated to be given
or made to the Administrative Agent shall also directly be given or made to each
Lender. Following the effectiveness of the Administrative Agent’s resignation
from its capacity as such, the provisions of this Article, Section 2.17(d) and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (a) above.



SECTION 8.07. Non-Reliance. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.



SECTION 8.08. Other Agency Titles. The Co-Syndication Agents and
Co-Documentation Agents identified on the title page of this Agreement and the
Joint Lead Arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agents, Co-Documentation Agents
and Joint Lead Arrangers, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.







98







--------------------------------------------------------------------------------









SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties; Bankruptcy; Credit Bidding. (a) The
Lenders are not partners or co-venturers, and no Lender shall be liable for the
acts or omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
(b)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.


(c)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each other Secured Party to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders or the other Secured Parties, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).


99







--------------------------------------------------------------------------------









(d)    The Secured Parties hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including by accepting some or all of the Collateral
in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of


100







--------------------------------------------------------------------------------









any acquisition vehicle, the formulation or submission of any credit bid or the
consummation of the transactions contemplated by such credit bid.
  



SECTION 8.10. Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.


ARTICLE IX



Miscellaneous



SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:


(i)
if to any Loan Party, to the Borrower at:



Global Brass and Copper, Inc.
475 N. Martingale Rd., Suite 1050
    Schaumburg, IL 60173
Attention: Chief Financial Officer
Facsimile No: (847) 240-4733


(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A. at:


JPMorgan Chase Bank, N.A
10 South Dearborn St. Floor L2
Chicago, IL 60603
Attention: Ryan Bowman
Facsimile No: (844) 490-5663


(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given


101







--------------------------------------------------------------------------------









at the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.


(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01(d) unless otherwise agreed by the Administrative Agent
and the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.


(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.


(d) Electronic Systems.


(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Lenders
by posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through an Electronic System.
“Communications” means, collectively, any


102







--------------------------------------------------------------------------------









notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System.



SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender may have had
notice or knowledge of such Default at the time.


(b)    Subject to the provisions set forth in Sections 2.23, 2.24, 9.02(f)
and/or with regards to a Dutch Auction, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified except (x) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
(y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (ii) reduce or forgive the principal amount of any
Loan or reduce the rate of interest thereon, or reduce or forgive any interest,
fees or any other Obligation payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby, (iv) change Section 2.18(b) or (d)
in a manner that would alter the manner in which payments are shared, without
the written consent of each Lender (other than any Defaulting Lender), (v)
[reserved], (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vii) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (viii) release
any Guarantor from its obligation under its Loan Guaranty or Obligation Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender), (ix)
except as provided in clause (c) of this Section or in any


103







--------------------------------------------------------------------------------









Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender (other than any Defaulting Lender), or (x)
permit the Borrower to assign or otherwise transfer any of its rights or
obligations hereunder without the written consent of each Lender (other than any
Defaulting Lender); provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent. The Administrative Agent may also amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.04. The
Administrative Agent and the Borrower may amend, restate, amend and restate or
otherwise modify the Intercreditor Agreement and/or any other intercreditor
agreement, as provided therein, in connection with a transaction permitted
hereunder.


(c)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all of the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed
(including, without limitation pursuant to pursuant to a Permitted Factoring
Facility) of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
or Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII,
(v) upon the release of a Subsidiary Guarantor that is no longer a Material
Subsidiary or (vi) constituting ABL Priority Collateral that is released, sold
or disposed of pursuant to the terms of ABL Loan Documents and which, in
accordance with Section 4.2 of the Intercreditor Agreement, the Administrative
Agent is required to release the Liens granted to the Administrative Agent by
the Loan Parties on such ABL Priority Collateral. Further, the Administrative
Agent may (and is hereby irrevocably authorized by each Lender to), upon the
request of the Borrower, release any Subsidiary Guarantor from its obligations
under the Loan Guaranty if such Subsidiary Guarantor is no longer a Material
Domestic Subsidiary. Except as provided in the foregoing, the Administrative
Agent will not release any Liens on Collateral without the prior written
authorization of the Required Lenders. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.


(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” (or
with respect to Replacement Term Loans, any other Class or group of Lenders
other than the Required Lenders) with respect to which the consent of the
Required Lender (or with respect to Replacement Term Loans the consent of


104







--------------------------------------------------------------------------------









Lenders holding loans or commitments of such Class or lesser group representing
more than 50% of the sum of the total loans and unused commitments of such Class
or lesser group at such time) is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. To the extent that any Lender is replaced pursuant to this
Section in connection with a Repricing Transaction requiring payment of a fee
pursuant to Section 2.12(c), the Borrower shall pay to each Lender being
replaced as a result of such Repricing Transaction the fee set forth in Section
2.12(c).


(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


(f)    Notwithstanding anything to the contrary herein, this Agreement may be
amended with the written consent of the Borrower and the Lenders providing the
relevant Replacement Term Loans to permit the refinancing or replacement of all
or any portion of the outstanding Loans under any Class (any such loans being
refinanced or replaced, the “Replaced Term Loans”) with one or more replacement
term loans hereunder (“Replacement Term Loans”) pursuant to a Refinancing
Amendment; provided that


(A)    the aggregate principal amount of any Replacement Term Loans shall not
exceed the aggregate principal amount of the Replaced Term Loans (plus (1) any
additional amounts permitted to be incurred under Section 6.01(a), (r), (s)
and/or (t) and, to the extent any such additional amounts are secured, the
related Liens are permitted under Section 6.02 and plus (2) the amount of
accrued interest and premium (including tender premium) thereon and underwriting
discounts, fees (including upfront fees and original issue discount),
commissions and expenses associated therewith),
(B)    any Replacement Term Loans must have a final maturity date that is equal
to or later than the final maturity date of, and have a Weighted Average Life to
Maturity that is equal to or greater than the Weighted Average Life to Maturity
of, the relevant Replaced Term Loans at the time of the relevant refinancing,


105







--------------------------------------------------------------------------------









(C)    any Replacement Term Loans may be pari passu with or junior to any
then-existing Loans in right of payment and pari passu with or junior to such
Loans with respect to the Collateral (provided that any Replacement Term Loans
that are pari passu with or junior to any then-existing Loans shall be subject
to an Acceptable Intercreditor Agreement and may be, at the option of the
Administrative Agent and the Borrower, documented in a separate agreement or
agreements), or be unsecured,
(D)    any Replacement Term Loans that are secured may not be secured by any
assets other than the Collateral,
(E)    any Replacement Term Loans that are guaranteed may not be guaranteed by
any Person other than the Loan Parties,
(F)    any Replacement Term Loans may not participate on a greater than pro rata
basis in any voluntary or mandatory repayment or prepayment in respect of the
Loans (and any Additional Term Loans then subject to ratable repayment
requirements),
(G)    any Replacement Term Loans may have pricing (including interest, fees and
premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as may be agreed by the Borrower and the lenders providing such
Replacement Term Loans, and
(H)    either (i) the other terms and conditions of any Replacement Term Loans
(excluding pricing, interest, fees, rate floors, premiums, optional prepayment
or redemption terms, security and maturity, subject to preceding clauses (B)
through (G)) are substantially identical to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders providing
such Replacement Term Loans than those applicable to the relevant Replaced Term
Loans (other than covenants or other provisions applicable only to periods after
the Latest Term Loan Maturity Date (in each case, as of the date of incurrence
of such Replacement Term Loans)) or (ii) such Replacement Term Loans are
provided on then-current market terms (as reasonably determined by the Borrower)
for the applicable type of Indebtedness.
Each party hereto hereby agrees that this Agreement may be amended by the
Borrower, the Administrative Agent and the lenders providing the relevant
Replacement Term Loans to the extent (but only to the extent) necessary to
reflect the existence and terms of such Replacement Term Loans incurred or
implemented pursuant thereto (including any amendment necessary to treat the
loans and commitments subject thereto as a separate “tranche” and “Class” of
Loans hereunder). It is understood that any Lender approached to provide all or
a portion of any Replacement Term Loans may elect or decline, in its sole
discretion, to provide such Replacement Term Loans.


(g)    Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to


106







--------------------------------------------------------------------------------









permit any extension of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the relevant
benefits of this Agreement and the other Loan Documents and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders on substantially the same basis as the Lenders prior to
such inclusion.



SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Loan Parties shall,
jointly and, severally, pay all (i) reasonable and documented out‑of‑pocket
expenses incurred by the Administrative Agent, JPMCB, in its capacity as the
Lead Arranger and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), and (ii)
all out-of-pocket expenses incurred by the Administrative Agent, or any Lender,
including the documented fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made,
including all such out-of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
  
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental Taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or the use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or a
Subsidiary, or any Environmental Liability related in any way to a Loan Party or
a Subsidiary, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by a Loan Party for Taxes pursuant to Section 2.17, or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.




107







--------------------------------------------------------------------------------









(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) (or any
Related Party of any of the foregoing) under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent (or any
Related Party of any of the foregoing), as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.


(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that, nothing in this paragraph (d) shall relieve any
Loan Party of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.


(e)    All amounts due under this Section shall be payable after written demand
therefor.



SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:


(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to


108







--------------------------------------------------------------------------------









a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee; and 


(B)    the Administrative Agent;


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$500,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit


109







--------------------------------------------------------------------------------









of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, or (d) except to the extent provided in Section
9.04(e), a Loan Party or a Subsidiary or other Affiliate of a Loan Party.


(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.




110







--------------------------------------------------------------------------------









(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) other than an Ineligible Institution in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.


Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.




111







--------------------------------------------------------------------------------









(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(e)    Assignments to the Borrower and its Subsidiaries. Any Lender may elect
to, but is not obligated to elect to, at any time, assign all or a portion of
its rights and obligations in respect of the Loans to the Borrower and/or any
Subsidiary of the Borrower through Dutch Auctions open to all Lenders on a pro
rata basis, subject to the following limitations:
(A) no Default or Event of Default shall have occurred and be continuing at the
time of acceptance of any bids in any Dutch Auction; and
(B) any Loans acquired by the Borrower or any of its Subsidiaries shall be
immediately and automatically cancelled.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.



SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.




112







--------------------------------------------------------------------------------









(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.



SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.



SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the Secured Obligations held by such Lender, irrespective
of whether or not such Lender shall have made any demand under the Loan
Documents and although such obligations may be unmatured. The applicable Lender
shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.



SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the internal
laws of the State of New York, but giving effect to federal laws applicable to
national banks.


(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any


113







--------------------------------------------------------------------------------









right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
 
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.



SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.



SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.



SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by any Requirement of Law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or


114







--------------------------------------------------------------------------------









Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower or
(iii) subject to the Borrower’s prior approval of the information to be
disclosed (not to be unreasonably withheld), to Moody’s or S&P in connection
with obtaining or maintaining ratings as required under Section 5.13, (h) to
holders of Equity Interests in the Borrower, (i) to any Person providing a
Guarantee of all or any portion of the Secured Obligations, or (j) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent or
any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement provided by arrangers to data service
providers, including league table providers, that serve the lending industry;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.



SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking


115







--------------------------------------------------------------------------------









to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any Requirement of Law.



SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.



SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates. In addition, each Loan
Party and each Lender hereby acknowledges that an independent business unit of
JPMCB has also extended credit to the Borrower under the ABL Credit Agreement
(the “Independent Chase Loan”). Each Loan Party and, in case of clauses (a) and
(d) below, each Lender:


(a)    hereby acknowledges that separate business units of JPMCB are a party to
this Agreement and the Independent Chase Loan, operate as separate business
units of JPMCB, and that the rights and obligations of each such separate
business unit under each financial accommodation to each Loan Party are separate
and distinct, are exercisable in the sole discretion of such JPMCB business
unit, and shall not be merged in law or in equity;


(b)        hereby acknowledges that a consent, approval, waiver or other action
by JPMCB hereunder does not constitute a consent, approval, waiver or other
action by the other JPMCB business unit in respect to the Independent Chase
Loan, and that any such action by the other JPMCB business unit taken in respect
to the Independent Chase Loan similarly does not bind JPMCB hereunder;


(c)        should communicate separately with each such business unit, and
distribute information separately to each such business unit as required under
the respective loan documents; and


(d)        hereby consents to the separate business units and their Related
Parties, working together and sharing information about the Loan Parties. 
Notwithstanding any consent to share information, neither the Loan Parties nor
the Lenders should assume that separate business units of JPMCB have shared
information.
     

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s


116







--------------------------------------------------------------------------------









request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.



SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees (including, without limitation, any Repricing Premium), charges and
other amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.



SECTION 9.18. Marketing Consent. The Borrower hereby authorizes JPMCB and its
affiliates (collectively, the “JPMCB Parties”), at their respective sole
expense, but without any prior approval by the Borrower, to publish tombstones
or other advertisements, press releases or other transactional announcements or
updates provided to investor or trade publications, in each case, to consist of
deal terms and other information customarily found in such publications or
marketing materials, as each may from time to time determine in its reasonable
discretion, subject in each case that such JPMCB party shall promptly notify
you, in advance, of such disclosure. The foregoing authorization shall remain in
effect unless and until the Borrower notifies JPMCB in writing that such
authorization is revoked.



SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights


117







--------------------------------------------------------------------------------









with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.20. Intercreditor Agreement. Each of the Lenders hereby acknowledges
that it has received and reviewed the Intercreditor Agreement and agrees to be
bound by the terms thereof as if such Lender was a signatory thereto. Such
Intercreditor Agreement may provide for, among other things, (i) the
Administrative Agent’s and the Lenders’ forbearance of, and other limitations
on, any exercise of remedies in respect of the Loan Parties and the Collateral
that has been pledged to secure the Obligations and/or (ii) disclaimers of
interests on, and releases of security interests in, the Collateral. Each Lender
(and each Person that becomes a Lender hereunder pursuant to Section 9.04)
hereby (a) acknowledges that JPMCB is acting under the Intercreditor Agreement
as the “ABL Representative” (as defined therein), and that JPMCB is acting under
the Intercreditor Agreement as the “Term Loan Representative” (as defined
therein) and JPMCB is or may be a Lender hereunder and/or a lender under the ABL
Credit Agreement and (b) waives any conflict of interest, now contemplated or
arising hereafter, in connection therewith and agrees not to assert against the
Administrative Agent any claims, cause of action, damages or liabilities of
whatever kind or nature relating thereto. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent, in its various
capacities thereunder, may take such actions on its behalf as is contemplated by
the terms of the Intercreditor Agreement.

SECTION 9.21. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.




118







--------------------------------------------------------------------------------









ARTICLE X



Loan Guaranty





SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all reasonable,
documented and out-of-pocket costs and expenses, including, without limitation,
all reasonable, documented and out-of-pocket court costs and attorneys’ and
paralegals’ fees and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.



SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue the Borrower, any Loan Guarantor, any
other guarantor of, or any other Person obligated for, all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.



SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or in any unrelated transactions.




119







--------------------------------------------------------------------------------









(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.


(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy with respect to all or any part of the Guaranteed Obligations; (ii)
any waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent or any Lender with respect
to any collateral securing any part of the Guaranteed Obligations; or (v) any
default, failure or delay, willful or otherwise, in the payment or performance
of any of the Guaranteed Obligations, or any other circumstance, act, omission
or delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than the indefeasible payment in full in
cash of the Guaranteed Obligations).



SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.



SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and


120







--------------------------------------------------------------------------------









the Loan Guarantors have fully performed all their obligations to the
Administrative Agent and the Lenders.



SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative Agent
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Loan Guarantors
forthwith on demand by the Administrative Agent.



SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent or any Lender shall have any duty to advise any
Loan Guarantor of information known to it regarding those circumstances or
risks.



SECTION 10.08. Termination. Each of the Lenders may continue to make loans or
extend credit to the Borrower based on this Loan Guaranty until five (5) days
after it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of such Guaranteed Obligations. Nothing in
this Section 10.08 shall be deemed to constitute a waiver of, or eliminate,
limit, reduce or otherwise impair any rights or remedies the Administrative
Agent or any Lender may have in respect of, any Default or Event of Default that
shall exist under Article VII hereof as a result of any such notice of
termination.



SECTION 10.09. [Reserved].



SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.



SECTION 10.11. Contribution.




121







--------------------------------------------------------------------------------









(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments have
terminated or expired and this Agreement, the Swap Agreement Obligations and the
Banking Services Obligations have terminated, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or
expiry, on terms reasonably acceptable to the Administrative Agent, of the
Commitments extended hereunder and the termination of this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.




122







--------------------------------------------------------------------------------










SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.


(Signature Pages Follow)






123







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.




                
BORROWER:
 
GLOBAL BRASS AND COPPER, INC.



 
 
 
By:
 
 
 
 
Name:
 
 
Title:



OTHER LOAN PARTIES:
 
GLOBAL BRASS AND COPPER HOLDINGS, INC., as Holdings and as a Guarantor




 
 
 
By:
 
/s/
 
 
Name:
 
 
Title:





CHASE BRASS AND COPPER COMPANY, LLC
GBC METALS, LLC
A.J. OSTER, LLC
A.J. OSTER FOILS, LLC
A.J. OSTER CARIBE, LLC
A.J. OSTER WEST, LLC, each as a Guarantor
 
 
 
By:
 
/s/
 
 
Name:
 
 
Title:








Signature Page to Global Brass Term Loan Credit Agreement

--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent
 
 
 
By:
 
/s/
 
 
Name:
 
 
Title:





Signature Page to Global Brass Term Loan Credit Agreement

--------------------------------------------------------------------------------






    






COMMITMENT SCHEDULE




Lender


Commitment
JPMorgan Chase Bank, N.A.
$320,000,000
 
 
Total
$320,000,000











--------------------------------------------------------------------------------




ANNEX I




Exhibit D to Credit Agreement


Attached





--------------------------------------------------------------------------------






    




    
Exhibit D




COMPLIANCE CERTIFICATE


To:
The Lenders parties to the

Term Loan Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Term Loan
Credit Agreement dated as of July 18, 2016 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Global Brass and Copper, Inc.
(the “Borrower”), Global Brass and Copper Holdings, Inc. (“Holdings”), the other
Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected of Holdings;


2. The attached financial statements, which contain no material misstatement of
fact or omit to state any material fact necessary to make the statements, in the
light of the circumstances under which they were made, not materially
misleading, present fairly the financial condition and results of operations of
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;


3.     Except as set forth below, I have no knowledge of (i) the existence of
any condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;


4.    Schedule I attached hereto sets forth financial data and computations
evidencing the detailed calculation of the Total Net Leverage Ratio.


5.    Schedule II hereto sets forth any Subsidiaries that have, as of the
delivery of the last the last Compliance Certificate, qualified independently
as, or are being designated by the Borrower to become, Material Domestic
Subsidiaries.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 
 



                                                    
                                                    
                                                    


Exhibit D

--------------------------------------------------------------------------------





    




The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ____ day of
________, _____.
                                


                                
By:
 
 
 
 
Name:
 
 
Title:





Exhibit D

--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE


Calculation as of
__________, _____


The computations set forth in this Schedule I are designed to facilitate the
calculation of the Total Net Leverage Ratio relating to the information set
forth in the Holding’s consolidated financial statements delivered with this
Certificate. The use of abbreviated terminology and/or descriptions in the
computations below are not in any way intended to override or eliminate the more
detailed descriptions for such computations set forth in the relevant provisions
of the Term Loan Credit Agreement, all of which shall be deemed to control. In
addition, the failure to identify any specific provisions or terms of the Term
Loan Credit Agreement in this Schedule I does not in any way affect their
applicability during the periods covered by such financial statements or
otherwise, which shall in all cases be governed by the Term Loan Credit
Agreement.




A. TOTAL NET LEVERAGE RATIO


1. Consolidated Total Indebtedness of Loan Parties1  
1. Consolidated Total Indebtedness of Loan Parties1 
 
 
a.     the aggregate Indebtedness of Holdings and it Subsidiaries calculated on
a consolidated basis in accordance with GAAP
 
$_____________
b.    plus the aggregate amount of Indebtedness of Holdings and its Subsidiaries
relating to the maximum drawing amount of all letters of credit outstanding and
bankers acceptances    
+
$_____________
c.    plus Indebtedness of the type referred to in A.1.a or A.1.b  of another
Person guaranteed by Holdings or any of its Subsidiaries
+
$_____________
d. equals Consolidated Total Indebtedness of Loan Parties        
=
$_____________
2. Aggregate amount of cash and cash equivalents of the Loan Parties and their
Domestic Subsidiaries (except any Excluded Domestic Subsidiary) that is
unrestricted and unencumbered (other than Permitted Encumbrances.)
 
$_____________
3. A.1.d minus A.2
=
$_____________
4. Consolidated Adjusted EBITDA (for the Test Period)
 
$_____________
5. Total Net Leverage Ratio 
 (Ratio of (a) A.3 to (b) A.4)
 
___ to 1.0





 



1 Note that no Indebtedness under any Commodity Swap Agreement shall be included
in the determination of the Consolidated Total Indebtedness.


Exhibit D

--------------------------------------------------------------------------------






    






SCHEDULE II


Borrower’s Material Domestic Subsidiaries:




Exhibit D